

 
EXECUTION COPY
 
























                                                                                                                 
 AMENDED AND RESTATED CREDIT AGREEMENT
 
dated as of
 
March 12, 2007
 
among
 
 
U-HAUL LEASING & SALES CO., U-HAUL CO. OF ARIZONA,
and
U-HAUL INTERNATIONAL, INC.,
as Borrowers




U-HAUL INTERNATIONAL, INC.,
as Servicer/Manager and Guarantor




and




MERRILL LYNCH COMMERCIAL FINANCE CORP.,
as Lender
 














(Aged Truck Revolving Loan Facility)









--------------------------------------------------------------------------------
















 







 
TABLE OF CONTENTS


 


ARTICLE I
Definitions
 




                                                Page





Section 1.01. Defined
Terms ................................................................................................. 1


Section 1.02. Terms
Generally............................................................................................. 11


Section 1.03. Accounting Terms;
GAAP.............................................................................11


ARTICLE II
The Loans
 


Section
2.01. Commitments ................................................................................................. 12


Section 2.02. The
Note......................................................................................................... 12


Section 2.03. Making the
Loans .......................................................................................... 12


Section 2.04. Repayment of Loans; Evidence of
Debt ........................................................ 13


ARTICLE III
SECURITY


Section 3.01. Security
Interest ............................................................................................. 13


Section 3.02. Release of
Collateral ...................................................................................... 14

                                
                                ARTICLE IV
SERVICING AND MAINTENANCE


Section
4.01. Servicer/Manager ........................................................................................... 14


Section 4.02. Custody of Vehicle
Files................................................................................ 15


Section
4.03. Maintenance ................................................................................................... 17
 
                    ARTICLE V
FEES, INTEREST, ACCOUNTS, PAYMENTS, ETC.


Section 5.01. Fees and
Expenses ......................................................................................... 17


Section 5.02. Interest on the
Loans ...................................................................................... 17


Section
5.03. [Reserved.] ..................................................................................................... 18


Section 5.04. Payments to be
Made ..................................................................................... 18


Section 5.05. Optional
Prepayments .................................................................................... 18


Section
5.06. [Reserved] ...................................................................................................... 19


Section 5.07. Illegality; Substituted Interest
Rate, etc ......................................................... 19


Section 5.08. Payments of Principal
and Interest; Mandatory Prepayments ....................... 19


Section 5.09. Increased
Costs .............................................................................................. 20


Section
5.10. Taxes .............................................................................................................. 21




 


-i-



--------------------------------------------------------------------------------



 
TABLE OF CONTENTS
(continued)


                                                Page


ARTICLE VI
REPRESENTATIONS AND WARRANTIES


Section 6.01. Organization;
Powers..................................................................................... 22


Section 6.02. Authorization;
Enforceability ........................................................................ 22


Section 6.03. Governmental Approvals; No
Conflicts ........................................................ 22


Section 6.04. Financial Condition; No Material Adverse
Change....................................... 22
 
Section 6.05. Properties; Liens and
Licenses....................................................................... 23


Section 6.06. Litigation
Matters........................................................................................... 23


Section 6.07. Compliance with Laws and
Agreements ....................................................... 23


Section 6.08. Investment and Holding Company
Status...................................................... 23


Section
6.09. Taxes .............................................................................................................. 24


Section
6.10. ERISA ............................................................................................................ 24


Section
6.11. Disclosure ...................................................................................................... 24


Section 6.12. The
Collateral................................................................................................. 24


Section 6.13. Liens on the
Collateral ................................................................................... 25


Section 6.14. Eligible Vehicle
Collateral............................................................................. 25


Section
6.15. Insurance ........................................................................................................ 25


Section 6.16. Labor
Matters................................................................................................. 25


Section 6.17. Security
Documents ....................................................................................... 25


Section 6.18. Margin
Regulations........................................................................................ 25


ARTICLE VII
CONDITIONS


Section 7.01. Effective
Date ................................................................................................ 26


Section 7.02. Each
Loan ...................................................................................................... 26


ARTICLE VIII
AFFIRMATIVE COVENANTS


Section 8.01. Financial Statements and Other
Information ................................................. 27


Section 8.02. Notices of Material
Events............................................................................. 28


Section 8.03. Information Regarding
Collateral .................................................................. 29


Section 8.04. Existence; Conduct of
Business..................................................................... 29


Section 8.05. Payment of
Obligations.................................................................................. 29


Section 8.06. Maintenance of
Properties ............................................................................. 29


Section
8.07. Insurance ........................................................................................................ 30
 


-ii-



--------------------------------------------------------------------------------



 
TABLE OF CONTENTS
(continued)




 


                                                Page



 


Section 8.08. Books and Records; Inspection
Rights .......................................................... 30


Section 8.09. Compliance with Laws and
Agreements ....................................................... 30


Section 8.10. Use of
Proceeds.............................................................................................. 30


Section 8.11. Further
Assurances......................................................................................... 30


Section
8.12. Casualty.......................................................................................................... 31


Section 8.13. Interest Rate
Protection.................................................................................. 31
 


ARTICLE IX
NEGATIVE COVENANTS


Section 9.01. Change in
Control .......................................................................................... 31


Section 9.02. Use of
Collateral ............................................................................................ 31


Section 9.03. Negative
Pledge ............................................................................................. 32


Section 9.04. Limitations on Fundamental
Changes ........................................................... 32


ARTICLE X
EVENTS OF DEFAULT


Section 10.01. Events of
Default ........................................................................................... 32


Section 10.02. Consequences of an Event of
Default ............................................................ 34


ARTICLE XI
RESERVED


Section
11.01. Reserved......................................................................................................... 34
 
                                ARTICLE XII
                    MISCELLANEOUS


Section
12.01. Notices ........................................................................................................... 34


Section 12.02. Waivers;
Amendments................................................................................... 35


Section 12.03. Expenses; Indemnity; Damage
Waiver.......................................................... 35


Section 12.04. Successors and
Assigns.................................................................................. 36


Section
12.05. Survival .......................................................................................................... 38


Section 12.06. Counterparts; Integration;
Effectiveness........................................................ 38


Section
12.07. Severability .................................................................................................... 38


Section 12.08. Right of
Setoff................................................................................................ 38


Section 12.09. Governing Law; Jurisdiction; Consent to Service of
Process........................ 39


Section 12.10. WAIVER OF JURY
TRIAL.......................................................................... 39


Section
12.11. Headings ........................................................................................................ 40


Section
12.12. Confidentiality ............................................................................................... 40
 




-iii-



--------------------------------------------------------------------------------



 
TABLE OF CONTENTS
(continued)




 


                                                    Page



 


Section 12.13. Joint and Several Liability of
Borrowers. ...................................................... 40
 




SCHEDULES:
 


Schedule 6.04 - Liabilities
Schedule 6.15 - Insurance
 


EXHIBITS:


Exhibit A Form of Assignment and Acceptance
Exhibit B Form of Guarantee Agreement
Exhibit C Form of Borrowing Request
Exhibit D Form of Borrowing Base Certificate
Exhibit E  Form of Monthly Settlement Report
Exhibit F Form of Note
Exhibit G Market Value
Exhibit H [Reserved]
Exhibit I [Reserved]
Exhibit J [Reserved]
Exhibit K Wire Instructions
 






ANNEXES
 


Annex I Eligibility Requirements




 
-iv-



--------------------------------------------------------------------------------



 
AMENDED AND RESTATED CREDIT AGREEMENT, dated as of March 12,
2007, (the “Agreement”) among U-HAUL LEASING & SALES CO., a Nevada corporation, as a
Borrower,  U-HAUL  CO.  OF  ARIZONA,  an  Arizona  corporation,  as  a
 Borrower,  U-HAUL
INTERNATIONAL,  INC.,  a  Nevada  corporation,  as  a  Borrower,  as
 Servicer/Manager  and  as
Guarantor, and MERRILL LYNCH COMMERCIAL FINANCE CORP., as Lender.
 


Recitals
 


WHEREAS, the parties hereto are party to a certain Credit Agreement, dated as of
June 28, 2005 (the “Original Credit Agreement”); and


WHEREAS,  the  parties  to  the  Original  Credit  Agreement  desire  to  amend
 and
restate the Original Credit Agreement to effect certain amendments thereto;


NOW, THEREFORE, the parties hereto agree as follows:
 
                                        ARTICLE I
 
Definitions
 


Section 1.01. Defined  Terms.  As  used  in  this  Agreement,  the  following
 terms
have the meanings specified below:


“Adjusted  LIBO  Rate” means, with respect to any Loan for any Interest Period,
an  interest  rate  per  annum  (rounded  upwards,  if  necessary,  to  the
 next  1/100  of  1%)  equal  to
(a) LIBOR for such Interest Period multiplied by (b) the Statutory Reserve Rate.


“Advance Rate” means 65%; provided, however, that if EBIDTA for UHI falls 
below $300,000,000 for any fiscal year as reported on AMERCO’s annual report on Form 10-K,
then the “Advance Rate” will be 50%.


“Affiliate” means, with respect to a specified Person, another Person that directly,
or  indirectly  through  one  or  more  intermediaries,  Controls  or  is
 Controlled  by  or  is  under
common Control with the Person specified.


“AMERCO” means AMERCO, a Nevada corporation.
 
“Assignment  and  Acceptance” means an assignment and acceptance entered into 
by the Lender and an assignee (with the consent of the Borrowers and the Lender if required by
           Section 12.04), and accepted by the Lender, in the form of Exhibit A or any other form approved 
           by the Lender.


“Black Book” means the National Auto Research Black Book Guide published by
Hearst Corporation from time to time.


“Board”  means  the  Board  of  Governors  of  the  Federal  Reserve  System  of
 the
United States of America.





--------------------------------------------------------------------------------




 
“Borrowers” means, collectively, jointly and severally, U-Haul Leasing & Sales
Co.,  a  Nevada  corporation,  U-Haul  Co.  of  Arizona,  an  Arizona
 corporation  and  U-Haul
International, Inc., a Nevada corporation.


“Borrowing
 Base” means, as of any date, the lesser of (i) the product of (a) the
Advance Rate and (b) the Market Value of the Eligible  Vehicle  Collateral,  in
 each case  as  of
such date, or (ii) the Facility Commitment Amount as of such date.


“Borrowing  Base  Certificate”  means  an  Officer’s  Certificate  of  the
 Borrowers    
containing a calculation of the Borrowing Base, including a Vehicle Schedule, and substantially
in the form of Exhibit D or such other form as shall be approved by the Lender.


“Borrowing Base Deficiency” means, as of any date, the amount, if any, by which
the Outstanding Loans exceed the Borrowing Base.


“Borrowing Request” means a request by the Borrowers for a Loan in 
accordance with  Section 2.03  and  substantially  in  the  form  of  Exhibit
 C  or  such  other  form  
as  shall  be approved by the Lender.


“Business  Day”  means  any  day  that  is  not  a  Saturday,  Sunday  or  other
 day  on
which  commercial  banks  in  New  York,  New  York,  Reno,  Nevada  or
 Phoenix,  Arizona  are
authorized or required by law to remain closed.


“Certificate of
Title” means a certificate of title of a Vehicle issued in paper form
by the relevant governmental department or agency in the jurisdiction in which the Vehicle is
registered,  or  a  record  maintained  by  such  governmental  department  or
 agency  in  the  form of
information stored in electronic media; provided, that to the extent that a certificate of title in
paper  form  or  such  record  stored  on  electronic  media  has  not  been
 issued  or  is  not  being
maintained, the application (or copy thereof) for the foregoing.


“Change in Control” means (a) any “person” or “group” (within the meaning of
Section 13(d) and 14(d) of the Exchange Act), other than Permitted Holders, that becomes the
 beneficial owner (as defined in Rules 13d-3 and 13d-5 under the Exchange Act), directly or
indirectly, of 50%, or more, of the Capital Stock of any of the Borrowers having the right to vote
for the election of members of the Board of Directors or (b)  majority of the members of the
Board of Directors do not constitute Continuing Directors.


“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the interpretation or
application  thereof  by  any  Governmental  Authority  after  the  date  of
 this  Agreement  or  (c)
compliance  by  the  Lender  (or,  for  purposes  of  Section  5.09(b),  by  any
 lending  office  of  the
 Lender or by the Lender’s holding company) with any request, guideline or directive (whether or
not having the force of law) of any Governmental Authority made or issued after the date of this
 Agreement.


“Closing Date” means March 12, 2007.


“Code” means the Internal Revenue Code of 1986, as amended from time to time.
 






2



--------------------------------------------------------------------------------



 
“Collateral” has the meaning set forth in the Security Agreement.


“Commitment” means, the commitment, of the Lender to make Loans hereunder
up to the Facility Commitment Amount.


“Commonly  Controlled  Entity”  means  an  entity,  whether  or  not
 incorporated,
which is under common control with a Loan Party within the meaning of Section 4001 of ERISA
or is a part of a group which includes a Loan Party and which is treated as a single employer
under Section 414(b) or (c) of the Code or, for the purposes of the Code, Section 414(m) or (o)
of the Code.


“Concentration  Account”  means  the  account  established  with  the
 Concentration
Account Bank in the name of UHI bearing account No. 42-4903.


“Concentration  Account  Bank”  means  JPMorgan  Chase  Bank,  N.A.,  and  its
successors,  or  another  depositary  institution  mutually  acceptable  to  the
 Lender  and  the
Servicer/Manager.




            “Continuing
Directors”means the directors of AMERCO on the Original Closing
           
Date and each other director of AMERCO, if such other director’s nomination for 
            election to the Board  of  Directors  of  AMERCO  is  recommended
 by  a  majority  of  the  
            then  Continuing Directors.


“Control” means the possession, directly or indirectly, of the power to direct or
cause  the  direction  of  the  management  or  policies  of  a  Person,
 whether  through  the  ability  to
exercise voting power, by contract or otherwise.
 “Controlling” and “Controlled” have meanings
correlative thereto.

 
“Custodian” means the Servicer/Manager in its capacity as custodian pursuant to
Section 4.02.


 
“Dealership  Contract” means a U-Haul dealership contract between a subsidiary
of UHI, on one hand, and a named U-Haul dealer, on the other.




“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or
 both would, unless cured or waived, become an Event of
Default.

“Deposit Date” means, with respect to each Payment Date, the 11th calendar day
of the preceding month, or if such day is not a Business Day, the next Business Day immediately
following such calendar day.


“Dollars” or “$” means the lawful money of the United States of America.


“Effective
Date” means the date on which the conditions specified in Section 7.01
are satisfied (or waived in accordance with Section 12.02).
 

 


3



--------------------------------------------------------------------------------



 
“Eligible  Vehicle  Collateral”  means,  as  of  any  date,  a  Vehicle  pledged
 to  the
Lender  under  the  Security  Agreement  as  to  which  the  conditions  set
 forth  on  Annex  I  are
satisfied as of such date.


“ERISA”  means  the  Employee  Retirement  Income  Security  Act  of  1974,  as
amended from time to time.


“ERISA Affiliate”
means any trade or business (whether or not incorporated) that,
together with any Borrower, is treated as a single employer under Section 414(b) or (c) of the
Code or, solely for purposes of Section 302 of ERISA and Section
412 of the Code, is treated as
a single employer under Section 414 of the Code.


“ERISA  Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an event for which
the  30-day  notice  period  is  waived);  (b)  the  existence  with  respect
 to  any  Plan  of  an
“accumulated  funding  deficiency”  (as  defined  in  Section 412  of  the  Code
 or  Section 302  of
ERISA),  whether  or  not  waived;  (c)  the  filing  pursuant  to  Section
412(d)  of  the  Code  or
Section
303(d) of ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan; (d) the incurrence by any Loan Party or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan; (e) the receipt by
any  Loan  Party  or  any  ERISA  Affiliate  from the  PBGC  or  a  plan
 administrator  of any  notice
relating to an intention to terminate any Plan or Plans or to appoint a trustee to administer any
Plan; (f) the incurrence by any Loan Party or any of its ERISA Affiliates of any liability with
respect to the withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt  by  any  Loan  Party  or  any  ERISA  Affiliate  of  any  notice,  or
 the  receipt  by  any
Multiemployer  Plan  of  any  Loan  Party  or  any  ERISA  Affiliate  of  any
 notice,  concerning  the
imposition  of  Withdrawal  Liability  or  a  determination  that  a
 Multiemployer  Plan  is,  or  is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA.


“Event of Default” has the meaning assigned to such term in Section 10.01.
 


“Facility”  means  the  committed  loan  facility  offered  by  the  Lender  to
 the
Borrowers pursuant to this Agreement.


“Facility Commitment Amount” means $100,000,000.


“Fee  Letter”  means  the  letter  agreement,  dated  as  of  the  Closing
 Date,  by  the
Lender and the Borrowers.


“Financial
Officer” means, with respect to any Person, the chief executive officer,
the chief financial officer, principal accounting officer, treasurer, assistant treasurer or controller
of such Person.


“GAAP” means, subject to Section 1.03, generally accepted accounting principles
in the United States of America.


“Governmental  Authority”  means  the  government  of  the  United  States of
America, any other nation or any political subdivision thereof, whether state or local, and any
 






4



--------------------------------------------------------------------------------



 
agency, authority, instrumentality, regulatory body, court, central bank or other entity exercising
executive,  legislative,  judicial,  taxing,  regulatory  or  administrative
 powers  or  functions  of  
or pertaining to government.


“Guarantee”  of  or  by  any  Person  (the  “guarantor”)  means  any
 obligation,
contingent  or  otherwise,  of  the  guarantor  guaranteeing  or  having  the
 economic effect of
guaranteeing any Indebtedness or other obligation of any other Person (the “primary
bligor”)
in
any manner, whether directly or indirectly, and including any obligation of the guarantor, 
direct
or indirect, (a) to purchase or pay (or advance or supply funds for the purchase or payment of)
 such  Indebtedness  or  other  obligation  or  to  purchase  (or  to  advance
 or  supply  funds for the
urchase of) any security for the payment thereof, (b) to purchase or lease property, securities or
services for the purpose of assuring the owner of such Indebtedness or other obligation of the
payment thereof, (c) to maintain working capital, equity capital or any other financial statement
condition  or  liquidity  of  the  primary  obligor  so  as  to  enable  the
 primary  obligor  to  pay  such
 Indebtedness or other obligation or (d) as an account party in respect of any letter of credit or
letter  of  guaranty  issued  to  support  such  Indebtedness  or  obligation;
 provided,  that  the  term
Guarantee  shall  not  include  endorsements  for  collection  or  deposit  in
 the  ordinary  course  of
business.


“Guarantee  Agreement”  means  the  Guarantee  made  by  UHI  in  favor  of  the
Lender, in the form of Exhibit B.


“Indebtedness”  means,  with  respect  to  any  Person,  without  duplication,
 (i)  all
 obligations of such Person for borrowed money, (ii) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (iii) all indebtedness of others secured by (or for
which  the  holder  of  such  Indebtedness  has  an  existing  right,
 contingent  or  otherwise,  to  be
secured  by)  any  Lien  on  property  owned  or  acquired  by  such  Person,
 whether  or  not  the
 obligations secured thereby have been assumed (only to the extent of the fair market value of
such  asset  if  such  Indebtedness  has  not  been  assumed  by  such  Person),
 (iv)  all  Guarantees  of
 such Person, (v) all capitalized lease obligations of such Person and (vi) all obligations of such
Person as an account party in respect of letters of credit and similar instruments issued for the
account of such Person.


“Indemnitee” has the meaning set forth in Section 12.03(b).


“Interest  Period” means with respect to any Loan and Payment Date, in the case
of (i) the first Payment Date for such Loan, the period from and including the related Loan Date
to but excluding such first Payment Date and (ii) any other Payment Date, the period from and
including  each  Payment  Date  to  but  excluding  the  next  ensuing  Payment
 Date;  provided,
however,  that  the  initial  Interest  Period  shall  be  the  period  from
 and  including  the  Original
Closing Date to but excluding the first Payment Date.


“Interest  Rate”  means,  with  respect  to  any  Loan  and  Interest  Period,
 subject  to
Section 5.07,  a  percentage  (in  each  case  computed  on  the  basis  of  the
 actual  number  of  days
elapsed, but assuming a 360-day year) equal to:


 


5



--------------------------------------------------------------------------------



 
(i) provided that no Event of Default has occurred and is continuing,
the sum of (A) the Adjusted LIBO Rate for such Interest Period and (B) the
Margin; and


(ii) upon  the  occurrence  and  during  the  continuation  of  an  Event  of
Default, the sum of (A) the Adjusted LIBO Rate for such Interest Period, (B)
the Margin
and (C) an additional 2.00% per annum.


“Lender” means MLCFC, together with its successor and any assigns.
 


“LIBOR”  means,  with  respect  to  each  Interest  Period,  the  rate  of
 interest  per
annum  (rounded  upwards,  if  necessary,  to  the  nearest  1/100th  of  1%)
 for  Dollar deposits in
 London with a duration of one month, at or about 8:00 a.m. on the related LIBOR Determination
Date as such rate is specified on Bloomberg Money Markets Page 28, or, if such page ceases to
display such information, then such other page as may replace it on that service for the purpose
of display of such information, or, if such service ceases to display such information, then on
Telerate Page 3750. If such rate cannot be determined, then LIBOR means, with respect to such
Rate Period, the arithmetic mean of the rates of interest (rounded upwards, if necessary, to the
nearest 1/100th of 1%) offered to two prime banks in the London interbank market (selected by
the Lender) of Dollar deposits with a duration of one month at or about 8:00
a.m. on the related
LIBOR Determination Date.


“LIBOR  Business  Day”  means  a  Business  Day  on  which  trading  in  Dollars
 is
conducted by and between banks in the London interbank market.


“LIBOR  Determination  Date”  means,  with  respect  to  any  Interest  Period,
 the
second LIBOR Business Day prior to the first day of such Interest Period.


“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of such asset, (b) the
interest  of  a  vendor  or  a  lessor  under  any  conditional  sale
 agreement,  capital  lease  or  title
 retention agreement (or any financing lease having substantially the same economic effect as any
of the foregoing) relating to such asset and (c) in the case of securities, any purchase option, call
or similar right of a third party with respect to such securities.


“Loan  Date” means any date on which a Loan is made to the Borrowers by the
Lender pursuant to this Agreement.


“Loan  Documents”  means  this  Agreement,  the  Note,  the  Guarantee
 Agreement,
the Fee Letter and the Security Documents.


“Loan Parties” means the Guarantor, the Servicer/Manager and the Borrowers.
 
            “Loans” means an advance made to the Borrowers by the Lender pursuant to this
         Agreement.
 
“Margin” has the meaning specified in the Fee Letter.


“Margin Stock” has the meaning set forth in Regulation U of the Board.




 


6



--------------------------------------------------------------------------------



 
“Market  Value”  means,  on  any  date  of  determination,  for  any  Eligible
 Vehicle
Collateral  or  the  pool  of  Eligible  Vehicle  Collateral,  the  value
 specified  in  Exhibit  G  for  the
applicable  vehicle  model,  as  amended  from  time  to  time  in  writing  in
 the  Lender’s  sole
discretion.


“Material  Adverse  Change”  means  a  material  adverse  change  in  the
 business,
operations or condition, financial or otherwise, taken as a whole, of the
Borrowers or AMERCO.


“Material Adverse Effect” means a material adverse effect on (a) the business,
condition (financial or otherwise), operations or performance of the Borrowers, (b) the ability of
any  Borrower  or  any  other  Loan  Party  to  perform  any  of  its
 obligations  under  any Loan
 Document,  (c)  the  legality,  validity,  binding  effect  or  enforceability
 of  this  Agreement  or  any
 other Loan Document or (d) the Collateral or the first priority perfected security interest of the
Lender in the Collateral.
 
“MLCFC”  means  Merrill  Lynch  Commercial  Finance  Corp.,  a  Delaware
corporation.

“Monthly Settlement Report”
means a report substantially in the form set forth on Exhibit E.


“Multiemployer  Plan” means a multiemployer plan as defined in Section
4001(a)(3) of ERISA.


“Net  Proceeds”  means,  with  respect  to  any  casualty  or  condemnation
 event,
(a) the cash proceeds received in respect  of  such  event
 including (i) in the case of a casualty,
insurance proceeds, and (ii) in the case of a condemnation or similar event,
condemnation awards
and similar payments, net of (b) the sum of all reasonable fees and out-of-pocket expenses paid
by the Borrowers to third parties (other than Affiliates) in connection
with such event.


“Non-Use Fee” has the meaning set forth in Section 5.01(b).


“Note”  means  the  Note,  dated  the  Closing  Date,  executed  by  the
 Borrowers,
payable  to  the  order  of  the  Lender,  in  the  maximum  principal  amount
 of  the  Facility
Commitment Amount, in substantially the form of Exhibit F.


“Obligations” means all obligations secured under the Loan Documents.


“Original Closing Date” means June 28, 2005.


“Outstanding  Loans”  means,  as  of  any  date,  the  unpaid  principal  amount
 of  all
 Loans outstanding hereunder on such date, after giving effect to all repayments of Loans and the
making of new Loans on such date.


“Participant” has the meaning set forth in Section 12.04(e).


 
7



--------------------------------------------------------------------------------



 
“Payment Date” means the 10th calendar day of each month, or if such day is not
a Business Day, the next Business Day immediately following such calendar day, commencing
with the first such date to occur in July 2005.


“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined
in ERISA and any successor entity performing similar functions.


“Permitted Encumbrances” means:


(a) Liens  imposed  by  law  for  taxes,  assessments,  governmental  charges
 or
similar claims that are not yet due or are being contested in compliance with
Section 8.05;


(b) statutory or common law Liens of landlords and carriers, warehousemen,
mechanics,  suppliers,  materialmen,  repairmen  and  other  similar  Liens,
 arising  in  the  ordinary
 course of business and securing obligations that are not yet delinquent or are being contested in
compliance with Section 8.05;


(c) Liens  incurred  or  deposits  made  in  the  ordinary  course  of  business
 in
connection  with  workers’  compensation,  unemployment  insurance  and  other
 types  of  social
security;


(d) Liens  incurred  or  deposits  made  to  secure  the  performance  of
 tenders,
 bids, leases, statutory or regulatory obligations, surety and appeal bonds, government contracts,
 performance and return-of-money bonds and other obligations of a like nature, in each case in
the ordinary course of business, and a bank’s unexercised right of set-off with respect to deposits
made in the ordinary course;


(e) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (j) of Section 10.01;


(f) interests of lessees under leases or subleases granted by the Borrowers as
lessor that do not materially interfere with the ordinary course of business of
the Borrowers;


(g) interests  of  licensees  under  licenses  or  sublicenses  granted  by  the
 Borrowers as licensor that do not materially interfere with the ordinary course of business of the
Borrower;


(h) any  interest  or  title  of  a  lessor  in  any  property  subject  to  any
 capital  or
operating lease otherwise not entered into in violation of the Loan Documents or in any property
not constituting Collateral; and


(i) any  interest  or  title  of  a  licensor  in  any  property  subject  to
 any  license
otherwise not entered into in violation of the Loan Documents.


“Permitted Holder” means Edward J. Shoen, Mark V. Shoen, James P. Shoen and
 their Family Members, and their Family Trusts.
 As used in this definition, “Family Member”
 means, with respect to any individual, the spouse and lineal descendants (including 
children and
grandchildren by adoption) of such individual, the spouses of each such lineal 
descendants, and




 
8



--------------------------------------------------------------------------------



 
the  lineal  descendants  of  such  Persons;  and  “Family  Trusts”  means,
 with  respect  to  any
individual, any trusts, limited partnerships or other entities established for the primary benefit of,
the executor or administrator of the estate of, or other legal representative
of, such individual.


“Person” means any natural person, corporation, limited liability company, trust,
joint venture, association, company,
partnership, Governmental Authority or other entity.


“Plan” means at a particular time, any employee benefit plan which is covered by
Title IV of ERISA and in respect of which a Loan Party or a Commonly Controlled Entity is (or,
if such plan were terminated at such time, would under Section 4069 of ERISA be deemed to be)
an “employer” as defined in Section 3(5) of ERISA.


“Prime Rate” means the rate of interest per annum published from time to time in
the “Money Rates” column (or any successor column) of The Wall Street Journal as the prime
rate or, if such rate shall cease to be so published or is not available for any reason, the rate of
interest publicly announced from time to time by any “money center” bank based in New York
City selected by the Administrative Agent for the purpose of quoting such rate, provided such
commercial  bank  has  a  combined  capital  and  surplus  and  undivided
 profits  of  not  less  than
$500,000,000.  Each  change  in  the  Prime  Rate  shall  be  effective  from
 and  including  the  date
such change is published.


“Records Location List” has the meaning set forth in Section 4.02(c).


“Requirement of Law” means, as to any Person, any law, statute, rule, treaty,
regulation or determination of an arbitrator, court or other Governmental Authority, in each case
applicable to or binding upon such Person or any of its properties or to which such Person or any
of its properties may be bound or affected.


“Security Agreement” means the Security Agreement, dated as of June 28, 2005,
by  and  between  the  Borrowers  and  the  Lender,  as  amended  by  the
 Amended  and  Restated
Security Agreement, dated as of March 12, 2007.


“Security Documents” means the Security Agreement, and each financing
statement, Certificate of Title, pledge, endorsement or other document or instrument delivered in
connection therewith.


“Servicer/Manager” shall mean UHI.


“Statutory  Reserve  Rate”  means  a  fraction  (expressed  as  a  decimal),
 the
numerator of which is the number one and the denominator of which is the number one minus
the aggregate of the maximum reserve percentages (including any marginal, special, emergency
or supplemental reserves) expressed as a decimal established by the Board to which the Lender
(if subject to regulation by the Board) is subject with respect to the Adjusted LIBO Rate, for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board).
Such reserve percentages shall include those imposed pursuant to such Regulation D.
Loans  shall  be  deemed  to  constitute  eurocurrency  funding  and  to  be
 subject  to  such reserve
requirements without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to the Lender under such Regulation D or any comparable regulation.
 






9



--------------------------------------------------------------------------------



 
            The Statutory Reserve Rate shall be adjusted automatically on and as of the effective date of any
            change in any reserve percentage.


“Subsidiary” means, as to any Person, a corporation, partnership or other entity of
which  shares  of  stock  or  other  ownership  interests  having  ordinary
 voting power (other than
 stock or such other ownership interests having such power only by reason of the happening of a
contingency) to elect a majority of the board of directors or other managers of such corporation,
partnership  or  other  entity  are  at  the  time  owned,  or  the  management
 of  which  is  otherwise
controlled, directly or indirectly through one or more intermediaries, or both,
by such Person.


“Targeted Principal” means, with respect to any Deposit Date, an amount equal to
the difference, if any, between the Outstanding Loans on such Deposit Date and the Borrowing
Base as of the related Payment Date; provided, however, that upon the occurrence of an Event of
Default, the Targeted Principal shall equal the principal balance of the
Outstanding Loans.


“Taxes”  means  with  respect  to  any  Person  any  and  all  present  or
 future  taxes,
levies,  imposts,  duties,  deductions,  charges  or  withholdings  imposed  by
 any  Governmental
Authority  excluding,  such  taxes  (including  income  or  franchise  taxes)
 as  are  imposed  on  or
measured by such Person’s net income.


“Termination Date” means the Payment Date in March 2011.


“Transactions” means  the  execution,  delivery  and  performance  by  each
 Loan
Party of the Loan Documents to which it is to be a party, the borrowing of Loans and the use of
the proceeds thereof.


“Truck  Age”  means,  for  any  Vehicle  on  any  date  of  determination,  (i)
 if  such
determination is made at any time during the period from
January through June, inclusive, of any
 year then the difference between the current year and the model year of such Vehicle and (ii) if
such determination is made at any time during the period from July through
December, inclusive,
of any year then the difference between the current year and the model year of such Vehicle plus
0,5.
 
“UCC”  means  the  Uniform  Commercial  Code  as  in  effect  in  the  State  of
 New
York as of the date hereof.


“Unused Fee Rate” has the meaning specified in the Fee Letter.


“UHI” means U-Haul International, Inc., a Nevada corporation.


“Vehicle” means a motor vehicle owned by one of the Borrowers and constituting
part of the Borrowers’ fleet of rental assets.


“VehicleFiles”means, with respect to each Vehicle, (i) the original Certificate 
ofTitle (or an original or certified copy of the application for a Certificate of Title) and all related
documents retained on file by the Servicer/Manager, in accordance with its usual and customary
business practices, evidencing the ownership of the Vehicle and, from and after the date required
pursuant  to  clause  (vi)  of  Annex  I  hereto,  the  Lien  of  the  Lender;
 and  (ii)  any  and  all  other




 


10



--------------------------------------------------------------------------------



 
            documents that either of the Servicer/Manager or the Borrowers shall retain on file, in
            accordance with its usual and customary practices, relating to the Vehicle; provided, that to the
            extent consistent with its usual and customary practices, any of the foregoing items may, in lieu
        of a written document, be evidenced by a record or records consisting of information stored as a
        record on an electronic medium which is reproducible in perceivable
form.


“Vehicle  Schedule”  means  the  schedule  of  Vehicles  pledged  to  the
 Lender
pursuant  to  the  Security  Agreement,  as  the  same  may  be  updated  from
 time  to  time  by  each
Borrowing Base Certificate provided by the Borrowers to the Lender.


“Withdrawal  Liability”  means  liability  to  a  Multiemployer  Plan  as  a
 result  of a
 complete or partial withdrawal from such Multiemployer Plan, as such terms are defined in Part I
of Subtitle E of Title IV of ERISA.


Section 1.02. Terms  Generally. The  definitions  of  terms  herein  shall
 apply
equally to the singular and plural forms of the terms defined.
 Whenever the context may require,
 any pronoun shall include the corresponding masculine, feminine and neuter forms.
 The words
“include”,  “includes”  and  “including”  shall  be  deemed  to  be  followed
 by  the  phrase  “without
limitation.”  The word “will” shall be construed to have the same meaning and effect as the word
“shall.” Unless  the  context  requires  otherwise  (a)  any  definition  of  or
 reference  to  any
agreement,  instrument  or  other  document  herein  shall  be  construed  as
 referring  to  such
agreement,  instrument  or  other  document  as  from time  to  time  amended,
 supplemented  or
otherwise  modified  (subject  to  any  restrictions  on  such  amendments,
 supplements  or
modifications  set  forth  herein),  (b)  any  reference  herein  to  any
 Person  shall  be  construed  to
 include such Person’s successors and assigns, (c) the words “herein”, “hereof” and “hereunder”,
and words of similar import, shall be construed to refer to this Agreement in its entirety and not
to  any  particular  provision  hereof,  (d)  all  references  herein  to
 Articles,  Sections,  Exhibits  and
Schedules  shall  be  construed  to  refer  to  Articles  and  Sections  of,
 and  Annexes,  Exhibits  and
 Schedules to, this Agreement and (e) the words “asset” and “property” shall be construed to have
the  same  meaning  and  effect  and  to  refer  to  any  and  all  tangible
 and  intangible  assets  and
properties, including cash, securities, accounts, contract rights, licenses and
intellectual property.
 


Section 1.03. Accounting Terms; GAAP. Except as otherwise expressly
 provided herein, all terms of an accounting or financial nature shall be construed in accordance
with GAAP, as in effect from time to time; provided that for purposes of
determining compliance
with  any  covenant  set  forth  in  Article  VIII  or  Article  IX,  such
 terms  shall  be  construed  in
 accordance with GAAP as in effect on the date of this Agreement applied on a basis consistent
with  the  application  used  in  preparing  Borrowers'  audited  financial
 statements  referred  to  in
Section 8.01. If any change in accounting principles from those used in the preparation of the
audited financial statements referred to in Section 8.01 hereafter occasioned by the promulgation
of any rule, regulation, pronouncement or opinion by or required by the Financial Accounting
Standards  Board  (or  successors  thereto  or  agencies  with  similar
 functions)  would  result  in  a
 change in the method of calculation of financial covenants, standards or terms found in Article I,
Article VIII or Article IX, the parties hereto agree to enter into negotiations in order to amend
such provisions so as to equitably reflect such changes with the desired result that the criteria for
evaluating AMERCO’s financial condition will be the same after such change as if such change
had  not  been  made;  provided,  however,  the  parties  hereto  agree  to
 construe  all  terms  of  an




 


11



--------------------------------------------------------------------------------



 
            accounting or financial nature in accordance with GAAP as in effect prior to any such change in
            accounting  principles  until  the  parties  hereto  have  ended
 the  applicable  provisions  of  this Agreement.


ARTICLE II
 
The Loans
 
Section 2.01. Commitments. Subject  to  the  terms  and  conditions  set  forth
herein, the Lender agrees to make Loans  to  the  Borrowers at  any  time  and
 from time  to  time
during the term of this Agreement in an aggregate principal amount not exceeding the Facility
Commitment Amount.  No Loan shall be made (i)
on a day other than a Business Day, (ii) in an
amount which would cause the Outstanding Loans to exceed the aggregate amount of
the Facility
Commitment  Amount  as  of  the  proposed  Loan  Date,  (iii) in  an  amount
 that  would  result  in  a
Borrowing Base Deficiency or (iv) if the conditions precedent set forth in Section
7.02 have not
been  satisfied  or  waived.  All  Loans  may  be  borrowed,  repaid  and
 reborrowed  in  accordance
with the terms of this Agreement.
 All Loans shall be full recourse to the Borrowers, jointly and
severally.


Section 2.02. The Note.


(a) The  Borrowers  hereby,  jointly  and  severally,  unconditionally  promise
 to
repay all Obligations outstanding hereunder when due.
 The obligation of the Borrowers to repay
the Loans shall be evidenced by the Note.
 The Lender shall (i) record on its books the date and
amount  of  each  Loan  to  the  Borrowers  hereunder  and  (ii) prior  to  any
 transfer  of  the  Note,
endorse such information on the schedule attached to the Note or any continuation thereof.
 The
failure  of  the  Lender  to  make  any  such  recordation  shall  not  affect
the  obligations  of  the
Borrowers hereunder or under the Note.


(b) The  outstanding  principal  amount  of  the  Loans  shall  be  payable  as
 set
forth in Article V.
 The Borrowers shall pay interest on the outstanding principal amount of each
 Loan from the date each such Loan is made until the principal amount thereof is paid in full at
the rates and pursuant to the terms set forth in Article V.
 The Borrowers shall pay the various
fees and expenses set forth in, and pursuant to the terms of, Article V.


Section 2.03. Making the Loans.


(a) To request a Loan, the Borrowers shall deliver to the Lender a completed
Borrowing Request, together with a Borrowing Base Certificate calculating the Borrowing Base
as  of  the  prior  Business  Day  not  later  than  3:00 p.m.,  New  York  City
 time,  two  (2)  Business
Days before the date of the proposed Loan; provided that the Borrowers may make
not more than
five (5) requests for Loans in any single calendar month (it being understood that all Borrowing
Requests made by the Borrowers on the same date shall be treated as a single request for a Loan
for purposes of this limitation).
 Each such Borrowing Request shall be irrevocable and shall be
delivered by telecopy to the Lender of a written Borrowing Request in a form approved by the
Lender and signed by the Borrowers.








 


12



--------------------------------------------------------------------------------



 
(b) Each requested Loan shall be in an aggregate principal amount that is an
integral multiple of $1,000,000 and not less than $10,000,000.


(c) The  Lender  shall  make  each  Loan  to  be  made  by  it  hereunder  on
 the
 proposed date thereof by wire transfer of immediately available funds by 3:00 p.m., New York
City  time,  to  an  account  of  the  Borrowers  designated  by  the  Borrowers
 in  the  applicable
Borrowing Request.


Section 2.04. Repayment of Loans; Evidence of Debt.


(a) The  Borrowers,  jointly  and  severally,  hereby  unconditionally  promise
 to
pay to the Lender the then unpaid principal amount of each Loan as provided in
Section 5.07.


(b) The Lender shall maintain in accordance with its usual practice an account
or  accounts  evidencing  the  indebtedness  of  the  Borrowers  to  the  Lender
 resulting  from  each
Loan, including the amounts of principal and interest payable and paid to the Lender from time
to time hereunder.


(c) The Lender shall maintain accounts in which it shall record (i) the amount
of each Loan made hereunder and the Interest Period applicable thereto, (ii) the amount of any
principal  or  interest  due  and  payable  or  to  become  due  and  payable
 from  the  Borrowers
hereunder and (iii) the amount of any sum received by the Lender hereunder.


(d) The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts of the obligations
recorded therein; provided that the failure of the Lender to maintain such accounts or any error
therein  shall  not  in  any  manner  affect  the  obligation  of  the
 Borrowers  to  repay  the  Loans  in
accordance with the terms of this Agreement.


ARTICLE III
 
SECURITY
 
Section 3.01. Security  Interest.  Pursuant to and under the Security Agreement,
the Borrowers, shall (as and to the extent provided in the applicable Security Document) pledge
and grant to the Lender, and its successors, indorsees, transferees and assigns, as security for the
prompt  and  complete  payment  and  performance  when  due  (whether  at  the
 stated  maturity,  by
acceleration or otherwise) of all or a portion of the Obligations (as specified in the applicable
Security Document), a security interest in and assignment of all of the Borrowers’ right, title and
interest  in,  to  and  under  (but  none  of  its  obligations  under)  the
 Collateral  described  in  the
applicable  Security  Document,  whether  (with  respect  to  any  “Receivables”
 or  “Proceeds”
comprising  Collateral  (each  as  defined  in  the  Security  Agreement)  now
 existing  or  hereafter
arising  by  the  Borrowers  and  wherever  located,  all  proceeds  thereof
 and  any  other  collateral
described therein.
 The foregoing assignment does not constitute and is not intended to result in a
creation or an assumption by the Lender of any obligation of the Borrowers or any other Person
in  connection  with  any  or  all  of  the  Collateral  or  under  any
 agreement  or  instrument  relating
thereto. Anything  herein  to  the  contrary  notwithstanding,  (i)  the
 Servicer/Manager  shall
perform its services, duties and obligations with respect to the Collateral to the extent set forth in


 


13



--------------------------------------------------------------------------------



 
            Article IV to the same extent as if this Agreement had not been executed, (ii)
the exercise by the
             Lender, of any of its rights in, to or under the Collateral shall not release the Servicer/Manager
             from any of its duties or obligations relating to the Collateral and (iii)
the Lender shall not have
             any obligations or liability under the Collateral by reason of this Agreement, or be obligated to
            perform any of the obligations or duties of the Servicer/Manager thereunder or to take any action
            to collect or enforce any claim for payment assigned hereunder.
 
            Section 3.02. Release of Collateral.
 
(a) Except as otherwise set forth in the Security Agreement, the Liens created
by the Security Agreement in favor of the Lender, with respect to the Collateral shall terminate
(i) with respect to any Collateral released pursuant to Section 3.02(c), upon receipt by the Lender
of  the  certificate  required  by  such  Section,  and  (ii)  with  respect  to
 all  of  the  Collateral  upon
(A) payment in full of the Loans and all other Obligations due hereunder and (B)
termination 
of the Facility.


(b) Upon  the  release  of  Collateral  as  set  forth  in  Section 3.02(a),
 upon  the
request of, and at the expense of the Borrowers, the Lender shall
execute and file such releases or
 assignments of financing statements or, UCC termination statements and other documents and
instruments  as  may  be  reasonably  requested  by  the  Borrowers  to
 effectuate  release  of  the
Collateral.
 The Lender will not have legal title to any part of the released Collateral on and will
have no further interest in or rights with respect to such Collateral.


(c) If  no  Default  or  Event  of  Default  has  occurred  and  is  continuing,
 the
Borrowers  may  without  the  consent  of  the  Lender,  obtain  a  release  of
 any  Vehicle  that  is
Collateral  from  the  lien  of  the  Security  Agreement,  including  in
 connection  with  the  sales  or
 disposition of such Vehicles; provided that in connection with any such release, the Borrowers
provide  to  the  Lender  (i)  written  prior  written  notice  of  such
 release,  including  an  attached
Borrowing  Base  Certificate  and  attached  Vehicle  Schedule  (pro  forma  as
 of  the  date  of  such
 release) not less than three (3) Business Days before the date of such release, and (ii) an officer’s
certificate stating (A) no adverse selection was used in selecting the Vehicles to be released, (B)
after giving effect to sale, no Borrowing Base Deficiency shall exist and detailing, if necessary, a
payment of cash to the Lender on such date representing a prepayment of principal in an amount
necessary to cause no Borrowing Base Deficiency to exist and (C) no Default or
Event of Default
exists on the Facility.


ARTICLE IV
 


SERVICING AND MAINTENANCE Section 4.01. Servicer/Manager.
 
(a) UHI will act as Servicer/Manager hereunder to provide administration and
collection  services,  and  to  provide  management  and  maintenance  services
 with  respect  to  the
Vehicles constituting Collateral in accordance with its  standard  policies  and
 procedures. UHI
shall  continue  to  serve  as  Servicer/Manager  hereunder  and  agrees  to
 perform  the  duties  and
obligations  of  the  Servicer/Manager  contained  herein  and  in  the  other
 Loan  Documents  until
 








14



--------------------------------------------------------------------------------



 
            such  time  as  a  Successor  Servicer/Manager  has  accepted  an
 appointment  hereunder  in
            accordance  with  the  terms  hereof.  UHI  hereby  makes  to  the
 Lender,  each  representation  and
         warranty made by it in its capacity as Servicer/Manager in each Loan Document, and each such
            representation and warranty is hereby incorporated herein by this
reference.


(b) Not later than the second Business Day before the Payment Date of each
month, the Servicer/Manager shall deliver to the Lender a Monthly Settlement Report (including
a Borrowing Base Certificate) relating to the preceding calendar month.
 
Section 4.02. Custody of Vehicle Files.
 
(a) The Lender hereby revocably appoints UHI as Custodian of the Vehicle
Files, and UHI hereby confirms its acceptance of such appointment, to act as the agent of the
 Lender as Custodian of the Vehicle Files. Upon any sale or disposition of a Vehicle, UHI shall
deliver the related Certificate of Title to the Person purchasing or otherwise acquiring the related
Vehicle.


(b) At  the  times  specified  in  the  immediately  following  sentence,  UHI
 shall
provide an officer’s certificate to the Lender confirming (i) the number of Vehicle Files received
and shall confirm that it has received the Certificate of Title pertaining to each Vehicle and (ii)
that UHI has received all the documents and instruments necessary for UHI to act as the agent of
the Lender for the purposes set forth in this Section 4.02, including the documents referred to
herein.
 The officer’s certificate described in the foregoing sentence shall be provided within ten
(10)  Business  Days  after  the  addition  of  any  Vehicles  to  the
 Collateral,  for  any  such  Vehicle
added to the Collateral after the Original Closing Date.
 The Lender is hereby authorized to rely
on such officer’s certificate.


(c) UHI  shall  perform  its  duties  as  Custodian  of  the  Vehicle  Files  in
accordance with its usual and customary practices. UHI, in its capacity as Custodian, shall (i)
hold the Vehicle Files for the use and benefit of the Lender, and segregate such Vehicle Files
from its other books, records and files and (ii) maintain accurate and complete accounts, records
either original execution documents or copies of such originally executed documents shall be
sufficient) and computer systems pertaining to each Vehicle File. As Custodian of the Vehicle
Files, UHI shall conduct, or cause to be conducted, periodic audits, which shall be performed not
less  frequently  than  UHI  performs  such  audits  of  vehicles  similarly
 situated  with  UHI,  of  the
 Vehicle Files held by it under this Agreement, and of the related accounts, records and computer
systems,  in  such  a  manner  as  shall  enable  the  Lender  to  identify  all
 Vehicle  Files  and  such
related  accounts,  records  and  computer  systems  and  to  verify,  if  the
 Lender  so  elects,  the
accuracy of UHI’s record-keeping.
 UHI shall promptly report to the Lender any material failure
on its part to hold the Vehicle Files and maintain its accounts, records and computer systems as
herein provided and promptly take appropriate action to remedy any such failure.
 


(d) UHI shall maintain, or cause to be maintained, in accordance with its usual
and customary practices, a record of the location of the Vehicle Files relating to any Vehicle and
the related accounts, records, and computer systems maintained by UHI or any third party under
sub-contract with UHI (such record is hereinafter referred to as a “Records
Location List”).  
UHI
shall maintain, or cause to be maintained, a separate Records Location List for the Collateral.




 


15



--------------------------------------------------------------------------------



 
            UHI may, with the consent of the Lender, which consent may be withheld for any reason in the
            sole discretion of the Lender, subcontract with third parties to perform the duties of Custodian of
       
 the Vehicle Files, in which case the name and address of the principal place of business of such
            third party, and the location of the offices of such third party where Vehicle Files are maintained,
            shall be specified on the applicable Records Location List.
 UHI shall make available, on five (5)
            Business Days’ written notice, to the Lender, or its duly authorized representatives, attorneys, or
            auditors, a copy of the Records Location List with respect to the Collateral.
 UHI shall, at its own
            expense,  maintain  at  all  times  while  acting  as  Custodian
 and  keep  in  full  force  and  effect  (i)
           fidelity  insurance,  (ii)  theft  of  documents  insurance,  (iii)
 fire  insurance  and  (iv)  forgery
            insurance. All  such  insurance  shall  be  in  amounts,  with
 standard  coverage  and  subject  to
            deductibles, as are customary for similar insurance typically maintained by Persons that act as
            custodian in similar transactions.


(e) UHI’s  appointment  as  Custodian  shall  hereby  continue  in  full  force
 
and effect  until  UHI,  as  Servicer/Manager,  is  terminated  as  custodian
 in  writing  by  the  Lender  or
until this Agreement shall be terminated.


(f) As Custodian, UHI shall: (i) maintain continuous custody of the Vehicle
Files  in  secure  and  fire  resistant  facilities;  (ii)  with  respect  to
 the  Vehicle  Files,  (A)  act
exclusively  as  the  Custodian  for  the  benefit  of  the  Lender  for  so
 long  as  this  Agreement  is
 outstanding, and (B) hold all Vehicle Files for the exclusive use (notwithstanding clauses (iii)
and (iv) below) and for the benefit of the Lender; (iii) in the event that UHI is not the Custodian,
to the extent UHI directs the Custodian in writing, deliver certain specified Vehicle Files to UHI
to enable the Servicer/Manager to service the Vehicle Files pursuant to this Agreement; (iv) in
the event that UHI is not the Custodian, upon one Business Day’s prior written notice, permit the
Servicer/Manager and the Lender to examine the Vehicle Files in the possession, or under the
control, of the Custodian; (v) hold the Vehicle Files held by it in accordance with this Agreement
on  behalf  of  the  Lender,  and  maintain  such  accurate  and  complete
 accounts,  records  and
computer  systems  pertaining  to  each  Vehicle  File  as  shall  enable  the
 Servicer/Manager  to
comply  with  this  Agreement;  (vi)  in  performing  its  duties  as
 Servicer/Manager  hereunder,  act
 with reasonable care, using that degree of skill and attention that UHI exercises with respect to
the  files  relating  to  all  comparable  Vehicles  that  UHI  owns  or
 services  or  holds  for  itself  or
 others; (vii) (A) conduct, or cause to be conducted, periodic physical inspections of the Vehicle
Files held by it under this Agreement and of the related accounts, records and computer systems,
(B) maintain the Vehicle Files in such a manner as shall enable the Servicer/Manager and the
Lender,  to  verify  the  accuracy  of  UHI’s  and  the  Servicer/Manager’s
 record  keeping,
(C)
promptly report to the Lender, any material failure on its part to hold the Vehicle Files and
 maintain its accounts, records and computer systems as herein provided and (D) promptly take
appropriate action to remedy any such failure; (viii) maintain each Vehicle File at the address of
UHI  at  2727  N.  Central  Avenue,  Phoenix,  AZ  85004,  or  at  such  other
 location  as  shall  be
 specified by the Lender, by thirty (30) days’ prior written notice; (ix) permit the Lender, or its
respective duly authorized representatives, attorneys or auditors to inspect the Vehicle Files and
the  related  accounts,  records  and  computer  systems  maintained  by  UHI
 as  such  Persons  may
 reasonably request; and (x) upon written request from the Lender, release as soon as practicable
the Vehicle Files, or any or all documents in any Vehicle File, to the Lender, or any of its agents
or designees, as the case may be, at such place or places as Lender may
designate.






 


16



--------------------------------------------------------------------------------



 
Section 4.03. Maintenance.  The  Servicer/Manager  shall  maintain  and
 preserve
 each Vehicle comprising Collateral in good working order and condition, ordinary wear and tear
excepted, and comply at all times with the usual and customary maintenance and repair practices
of UHI and its Affiliates for vehicles of similar type and use.
 
                            ARTICLE V
 
FEES, INTEREST, ACCOUNTS, PAYMENTS, ETC.


Section 5.01. Fees  and  Expenses.  The  Borrowers  shall  pay  to  the  Lender,
 the
following fully-earned and non-refundable fees in immediately available funds as set forth herein
and in accordance with the terms of this Agreement:

            (a) On  the  date  hereof,  a  one-time  amendment  fee  as
 specified  in  the  Fee Letter,


(b) On each Payment Date, in arrears, a non-use fee in an amount equal to the
product  of  (i)  a  fraction,  the  numerator  of  which  is  the  number  of
 days  in the  related  Interest
Period and the denominator of which is 360, (ii) the Unused Fee Rate and (iii) the average, for
each  day  in  such  period,  of  the  difference  between  (A)  amount  of  the
 Facility  Commitment
Amount on such day and (B) the Lender’s Outstanding Loans on such day (the
“Non-Use Fee”);


(c) On any date on which a prepayment of substantially all Outstanding Loans
is made pursuant to Section
5.05, a prepayment fee in an amount equal to the product of (i) the
Facility Commitment Amount on such date, and (ii) (A)
on or before March 12, 2008, 1.00%, or
(B)
at any time after March 12, 2008, and on or before March 12, 2009, 0.50%, or (C)
at any
time after March 12, 2009, 0.00%; and


(d) On  the  date  hereof  and  thereafter  promptly  upon  receipt  of  an
 invoice
therefor,  all  legal  and  due  diligence  expenses  of  the  Lender  incurred
 in  connection  with  this
Facility.


Section 5.02. Interest on the Loans.
 


(a) Except as otherwise provided herein, each Loan shall bear interest on the
outstanding principal amount thereof and on any due but unpaid interest, for each day from the
date of the making of such Loan until the principal amount thereof and all interest thereon shall
be paid in full.  Interest on each Loan shall accrue during each
related Interest Period at a rate per
 annum equal to the applicable Interest Rate for such Interest Period.
 The applicable Interest Rate
for each Loan not repaid as of any Payment Date will be determined by the Lender and reset as
of  the  first  day  of  each  successive  Interest  Period  as  determined  in
 accordance  with  Section
5.02(e), and subject to Section 5.07.


(b) Except  as  otherwise  provided  herein,  all  accrued  and  unpaid
 interest  on
 each Loan as of the end of each Interest Period shall be payable in arrears on the related Payment
Date  during  the  term  of  this  Agreement  in  accordance  with  Section
5.04(a).  All  accrued  and
unpaid interest shall be due and payable upon the occurrence of an Event of
Default.






 


17



--------------------------------------------------------------------------------



 
(c) If, by the terms of this Agreement or the Note, the Borrowers at any time
is  required  or  obligated  to  pay  interest  at  a  rate  in  excess  of  the
 maximum  rate  permitted  by
applicable law, the Interest Rate shall be deemed to be immediately reduced to such maximum
rate  and  the  portion  of  all  prior  interest  payments  in  excess  of
 such  maximum  rate  shall  be
applied and shall be deemed to have been payments made in reduction of the principal amount
due hereunder and under the Note.


(d) All amounts of interest due hereunder shall be computed on the basis of
the actual number of days elapsed in a year of 360
days, and in each case shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day).


(e) The  Adjusted  LIBO  Rate  will  be  determined  by  the  Lender  and
communicated  to  the  Borrowers  on  each  LIBOR  Determination  Date,  and
 each  such determination shall be conclusive absent manifest error.


Section 5.03. [Reserved.]


Section 5.04. Payments to be Made.


(a) The Borrowers shall make each payment (including principal of or interest
on  any  Loan  or  any  Non-Use  Fees  or  other  amounts)  hereunder  and
 under  any  other  Loan
Document not later than 3:00 p.m., New York City time, on each Payment Date, in immediately
available funds, without setoff, defense or counterclaim (i) in the case of interest, Non-Use Fees
or  Targeted  Principal,  on  the  Payment  Date  that  relates  to  the
 Interest  Period  for  which  such
amount is owing, and (ii) in each other case on the date on which such amount is due.
 Each such
payment shall be made to the Lender at such
place as may be designated from time to time by the
Lender in writing to the Borrowers.
 If any payment hereunder or under the Loans becomes due
and payable on a day other than a Business Day, such amount shall be due and payable on the
next succeeding Business Day.
 If the date for any payment or prepayment hereunder is extended
by  operation  of  law  or  otherwise,  interest  with  respect  thereto  shall
 be  payable  at  the  then-
applicable Interest Rate during such extension.
 


(b) Except  as  otherwise  expressly  provided  herein,  whenever  any  payment
(including principal of or interest on any Loan or any Non-Use Fees or other amounts) hereunder
or under any other Loan Document shall become due, or otherwise would occur, on a day that is
not a Business Day, such payment may be made on the next succeeding Business Day, and such
extension of time shall in such case be included in the computation of interest or Non-Use Fees,
if applicable.


Section 5.05. Optional  Prepayments.  The Borrowers may prepay the Loans on
any Business Day, in whole or in part, subject to the requirements of this Section without penalty
or  premium  (except  as  provided  in  Section  5.01(c)),  on  five  days’
 prior  written  notice  to  the
Lender, provided that (i)
the principal amount prepaid is at least $1,000,000 (unless otherwise
agreed  to  in  writing  by  the  Lender)  and  (ii) the  Borrowers  pay  to
 the  Lender,  on  the  date  of
prepayment, accrued unpaid interest on the amount so prepaid.
 The Borrowers may notify the
Lender in writing that it has elected to terminate the Facility in connection with the prepayment
in  full  of  the  Loans  and  all  other  outstanding  Obligations. Upon  such
 prepayment  in  full,
 








18



--------------------------------------------------------------------------------



 
            together  with  payment  in  full  the  fee  described  in  Section
 5.01(c),  and  the  termination  of  the
             Facility, the Lender’s interest in the Collateral shall be released in accordance with Section
3.02
            and the Commitment of the Lender hereunder shall terminate.


Section 5.06. [Reserved].


Section 5.07. Illegality;  Substituted  Interest  Rate,  etc. Notwithstanding
 any
other  provision  hereof,  if  (i) any  Requirement  of  Law  or  any  change
 therein  or  in  the
 interpretation or application thereof shall make it unlawful for the Lender to make or maintain
 any  Loans  at  the  Interest  Rate  or  (ii) the  Lender  shall  have
 determined  (which  determination
 shall be conclusive and binding upon the Borrowers) that, by reason of circumstances affecting
the LIBOR interbank market, adequate and reasonable means do not exist for ascertaining the
Interest Rate, then (a) the obligation of the Lender to make or maintain Loans at the Interest Rate
shall  be  suspended  and  the  Lender  shall  promptly  notify  the  Borrowers
 thereof  (by  telephone
confirmed in writing) and (b)
each Loan then outstanding, if any, shall, from and including the
 commencement of the next Interest Period or at such earlier date as may be required by law, until
payment in full thereof, bear interest at the rate per annum equal to the greater of the Prime Rate
or the Interest Rate in effect on the date immediately preceding the date any event described in
 clause (i) or (ii) occurred. If subsequent to such suspension of the obligation of the Lenders to
make or maintain the Loans at the Interest Rate, the circumstances described in clause
(i) or (ii)
of  the  preceding  sentence,  as  applicable,  no  longer  exist,  the  Lender
 shall  so  notify  the
Borrowers, and the obligation of the Lender to do so shall be reinstated effective as of the date
the circumstances described in clause (i) or (ii), as applicable, no longer
exist.


Section 5.08. Payments of Principal and Interest; Mandatory Prepayments.


(a) On each Payment Date, the Borrowers shall pay to the Lender, an amount
equal to the sum of (i) the Targeted Principal, if any, required to be paid on such Payment Date,
(ii) all interest due to be paid on such Payment Date with respect to the related Interest Period,
calculated in accordance with Section 5.02, (iii) all fees and expenses due to be paid on such
Payment Date with respect to the related Interest Period and (iv) all other Obligations due and
payable on or prior to such Payment Date.


(b) If  any  Monthly  Settlement  Report  reports  that  a  Borrowing  Base
 Deficiency exists as of such date, then the Borrowers shall no later than the next Business Day
following  delivery  of  such  Monthly  Settlement  Report  either  (i)  pay  to
 the  Lender  an  amount
 equal to the difference of (x) the Outstanding Loans minus (y) the product of (A) the aggregate
Market Value of the Eligible Vehicle Collateral and (B) the Advance Rate on such date or (ii)
pledge additional Eligible Vehicle Collateral under the Security Agreement having an aggregate
 Market Value that shall cure such Borrowing Base Deficiency.
 If an item of Collateral included
in the Borrowing Base and for which a Loan was advanced fails at any time to be acceptable to
the Lender under the definition of Eligible Vehicle Collateral, as determined by the Lender in its
sole  discretion,  the  Market  Value  of  such  Collateral  as  of  such  date
 of  determination  will  be
deemed to be zero.


(c) Upon  discovery  by  any  of  the  Borrowers,  the  Servicer/Manager  or
 the
Lender  of  a  breach  of  any  of  the  representations  and  warranties  set
 forth  in  Section 6.14,  the




 


19



--------------------------------------------------------------------------------



 
            party discovering such breach shall give prompt written notice to the Borrowers and to the other
            parties.  If  such  breach  would,  in  and  of  itself,  result  in
 a  Borrowing  Base  Deficiency,  which
             Borrowing Base Deficiency is not cured by the next Business Day after the Borrowers discovers
            or receives notice of such breach, the Borrowers shall, unless such breach shall have been cured
            in all material respects, remit to the Lender an amount equal to the amount of such Borrowing
            Base Deficiency, in the manner set forth in Section 5.08.
 The foregoing obligation shall apply to
            all  representations  and  warranties  of  the  Borrowers  contained
 in  Section 6.14  whether  or  not
             Borrower has knowledge of the breach at the time of the breach or at the time the representations
            and  warranties  were  made. The  Lender  shall  not  have  any
 duty  to  conduct  an  affirmative
            investigation  as  to  the  occurrence  of  any  breach  of  any
 representations  and  warranties  of  the
            Borrowers  set  forth  in  Section 6.14  that  would  require  the
 Borrowers  to  remit  any  mandatory
            repayment pursuant to this Section.


Section 5.09. Increased Costs.


(a) If any Change in Law shall:  (i) impose, modify or deem applicable any
reserve, special deposit or similar requirement against assets of, deposits with or for the account
of,  or  credit  extended  by,  the  Lender  (except  any  such  reserve
 requirement  reflected  in  the
Adjusted LIBO Rate); or (ii) impose on the Lender or the London interbank market any other
condition affecting this Agreement or Loans made by the Lender; and the result of any of the
foregoing shall be to increase the cost to the Lender of making or maintaining any Loan (or of
maintaining its obligation to make any such Loan) or to reduce the amount of any sum received
or  receivable  by  the  Lender  hereunder  (whether  of  principal,  interest
 or  otherwise),  then  the
Borrowers shall, jointly and severally, pay to the Lender such additional amount or amounts as
will compensate the Lender for such additional costs incurred or reduction
suffered.


(b) If  the  Lender  determines  that  any  Change  in  Law  regarding  capital
requirements has or would have the effect of reducing the rate of return on the Lender’s capital
or on the capital of the Lender’s holding company, as a consequence of this Agreement or the
Loans  made  by  the  Lender  to  a  level  below  that  which  the  Lender  or
 the  Lender’s  
holding company  could  have  achieved  but  for  such  Change  in  Law  (taking
 into  consideration  the
Lender’s  policies  and  the  policies  of  the  Lender’s  holding  company
 with  respect  to  capital
adequacy), then from time to time the Borrowers shall, jointly and severally, pay to the Lender
such  additional  amount  or  amounts  as  will  compensate  the  Lender  or
 the  Lender’s  holding
company for any such reduction suffered.


(c) A certificate of the Lender setting forth the amount or amounts necessary
to  compensate  the  Lender  or  its  holding  company,  as  the  case  may  be,
 as  specified  in
paragraph
(a) or (b) of this Section and the basis therefor shall be delivered to the Borrowers by
the Lender and shall be conclusive absent manifest error.
 The Borrowers shall pay the Lender
the amount shown as due on any such certificate within 30 days after receipt
thereof.


(d) Failure  or  delay  on  the  part  of  the  Lender  to  demand  compensation
pursuant  to  this  Section  shall  not  constitute  a  waiver  of  the
 Lender’s  right  to  demand  such
compensation;  provided  that  the  Borrowers  shall  not  be  required  to
 compensate  the  Lender
 pursuant to this Section for any increased costs or reductions incurred more than 90 days prior to
the  date  that  the  Lender  notifies  the  Borrowers  of  the  Change  in  Law
 giving  rise  to  such




 


20



--------------------------------------------------------------------------------



 
            increased  costs  or  reductions  and  of  the  Lender’s  intention
 to  claim  compensation  therefor;
             provided further that, if the Change in Law giving rise to such increased costs or reductions is
            retroactive, then the 90-day period referred to above shall be extended to include the period of
            retroactive effect thereof.


Section 5.10. Taxes.


(a) Any and all payments by or on account of any obligation of the Borrowers
hereunder  or  under  any  other  Loan  Document  shall  be  made  free  and
 clear  of  and  without
 deduction for any Taxes; provided that if the Borrowers shall be required to deduct any Taxes
 from  such  payments,  then  (i)  the  sum  payable  shall  be  increased  as
 necessary  so  that  after
making  all  required  deductions  (including  deductions  applicable  to
 additional  sums  payable
 under this Section) the Lender receives an amount equal to the sum it would have received had
no  such  deductions  been  made,  (ii)  the  Borrowers  shall  make  such
 deductions  and  (iii)  the
Borrowers  shall  pay  the  full  amount  deducted  to  the  relevant
 Governmental  Authority  in
accordance with applicable law.


(b) The  Borrowers  shall,  jointly  and  severally,  shall  indemnify  the
 Lender,
within  10  days  after  written  demand  therefor,  for  the  full  amount  of
 any  Taxes  paid  by  the
 Lender on or with respect to any payment by or on account of any obligation of the Borrowers
hereunder  or  under  any  other  Loan  Document  (including  Taxes  imposed  or
 asserted  on  or
attributable  to  amounts  payable  under  this  Section)  and  any  penalties,
 interest  and  reasonable
 expenses arising therefrom or with respect thereto, whether or not such Taxes were correctly or
legally  imposed  or  asserted  by  the  relevant  Governmental  Authority. A
 certificate  as  to  the
 amount of such payment delivered to the Borrowers by the Lender, shall be conclusive absent
manifest error.


(c) As soon as practicable after any payment of Taxes by the Borrowers to a
Governmental  Authority,  the  Borrowers  shall  deliver  to  the  Lender  the
 original  or  a  certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the
 return reporting such payment or other evidence of such payment reasonably satisfactory to the
Lender.


(d) If the Lender determines, in its sole discretion, that it has received a
refund
of any Taxes as to which it has been indemnified by the Borrowers pursuant to this Section 5.10,
it  shall  pay  over  such  refund  to  the  Borrowers  (but  only  to  the
 extent  of  indemnity  payments
made  by  the  Borrowers  under  this  Section  5.10  with  respect  to  the
 Taxes  giving  rise  to  such
refund), net of all reasonable out-of-pocket expenses of the Lender and without interest (other
than  any  interest  paid  by  the  relevant  Governmental  Authority  with
 respect  to  such  refund);
provided,  however,  that  the  Borrowers,  upon  the  request  of  the  Lender,
 agrees  to  repay  the
amount paid over to the Borrowers (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Lender in the event the Lender is required to repay such
refund to such Governmental Authority.
 Nothing contained in this Section 5.10 shall require the
Lender to make available its tax returns (or any other information relating to its Taxes which it
deems confidential) to the Borrowers or any other Person.










 


21



--------------------------------------------------------------------------------



 
(e) Without prejudice to the survival of any other agreement of the Borrowers
hereunder, the agreements and obligations of the Borrowers contained in this Section
5.10 shall
urvive the termination of this Agreement.
 








ARTICLE VI
 
REPRESENTATIONS AND WARRANTIES
 
Each of the Loan Parties represents and warrants to the Lender that:


Section 6.01. Organization; Powers.  Each of the Loan Parties is duly 
organized,
validly existing and in good standing under the laws of its jurisdiction of 
incorporation, has all
requisite corporate power and authority to carry on its business as now 
conducted and, except
where the failure to do so, individually or in the aggregate, could not 
reasonably be expected to result  in  a  Material  Adverse  Effect,  is
 qualified  to  do  business  in,  
and  is  in  good  standing  in, every jurisdiction where such qualification is
required.


Section 6.02. Authorization; Enforceability.
 The Transactions to be entered into
by each Loan Party are within such Loan Party’s corporate or individual, as the case may be,
powers. The Transactions to be entered into by each Loan Party have been duly authorized by all
necessary corporate and, if required, stockholder action.
 This Agreement has been duly executed
and delivered by each Loan Party and constitutes, and each other Loan Document to which any
Loan Party is to be a party, when executed and delivered by such Loan Party, will constitute, a
legal,  valid  and  binding  obligation  of  such  Loan  Party  (as  the  case
 may  be),  enforceable  in
accordance  with  its  terms,  subject  to  applicable  bankruptcy,  insolvency,
 reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.


Section 6.03. Governmental  Approvals;  No  Conflicts.  The Transactions (a) do
 not require any consent or approval of, registration or filing with, or any other action by, any
Governmental Authority, except such as have been obtained or made and are in full force and
effect and except filings necessary to perfect Liens created under the Security Documents, (b)
will not violate any applicable law or regulation or the charter, by-laws or other organizational
documents of any Loan Party or any order of any Governmental Authority, (c) will not violate or
result in a default under any indenture, agreement or other instrument evidencing or governing
any material indebtedness or any other material indenture, agreement or other instrument binding
upon any Loan Party or its assets, or give rise to a right thereunder to require any payment to be
made by any Loan Party, and (d) will not result in the creation or imposition of any Lien on any
asset of any Loan Party, except Liens created under the Security Documents.


Section 6.04. Financial Condition; No Material Adverse Change.


(a) UHI has heretofore furnished to the Lender the consolidated balance sheet
and statements of income, equity and cash flows of AMERCO as of and for the fiscal year ended
March  31,  2004,  and  the  consolidated  balance  sheet  and  statements  of
 income,  stockholders
 equity and cash flows of AMERCO as of and for the fiscal quarter ended December 31, 2004,


 


22



--------------------------------------------------------------------------------



 
            each certified by a Financial Officer of UHI or AMERCO.
 Such financial statements present
             fairly, in all material respects, the financial position and results of operations and cash flows of
            AMERCO as of such dates and for such periods in accordance with GAAP, subject to year end
            audit  adjustments. As  of  the  date  hereof,  no  Loan  Party  has
 any  liabilities  in  excess  of
            $25,000,000 except as disclosed on Schedule 6.04.


(b) Since March 31, 2005, there has been no material adverse change in the
business, condition (financial or otherwise), operations, performance or properties of AMERCO,
UHI or the Borrowers.


Section 6.05. Properties; Liens and Licenses.


(a) Each of the Loan Parties has good title to, or valid leasehold interests in,
or licenses of or easements for all the real and personal property material to its business, except
for minor defects in title that do not interfere with its ability to conduct its business as currently
conducted or to utilize such properties for their intended purposes, and none of such property is
subject to any Lien other than Permitted Encumbrances.


(b) Each of the Loan Parties owns, or is licensed to use, all trademarks, trade
names,  copyrights,  patents  and  other  intellectual property  material  to
 its  business,  and  the  use
 thereof by the Loan Parties does not infringe upon the rights of any other Person, except for any
 such  infringements  that,  individually  or  in  the aggregate,  could  not
 reasonably  be  expected  to
result in a Material Adverse Effect.


(c) Each of the Loan Parties has all licenses and permits that are material to
the business of such Loan Party.
 Each license or permit that is material to the business of the
Loan Parties, is valid and in full force and effect, and each of the Loan Parties is in compliance
in all material respects with the terms and conditions thereof.


Section 6.06. Litigation Matters.
 There are no actions, suits or proceedings by or
before  any  arbitrator  or  Governmental  Authority  pending  against  or,  to
 the  knowledge  of  any
 Loan Party, threatened against or affecting the Loan Parties (i) as to which there is a reasonable
possibility  of  an  adverse  determination  and  that,  if  adversely
 determined,  could  reasonably  be
expected,  individually  or  in  the  aggregate,  to  result  in  a  Material
 Adverse  Effect  or  (ii)  that
involve any of the Loan Documents or the Transactions.


Section 6.07. Compliance with Laws and Agreements.  Each of the Loan Parties
is in compliance with all laws, regulations and orders of any Governmental Authority applicable
to it or its property and all indentures, agreements and other instruments binding upon it or its
property, except where the failure to do so, individually or in the aggregate, could not reasonably
be expected to result in a Material Adverse Effect. No Default has occurred and
is continuing.


Section 6.08. Investment  and  Holding  Company  Status. None  of  the  Loan
Parties  is  (a)  an  “investment  company”  as  defined  in,  or  subject  to
 regulation  under,  the
Investment  Company  Act  of  1940  or  (b)  a  “holding  company”  as  defined
 in,  or  subject  to
regulation under, the Public Utility Holding Company Act of 1935.








 


23



--------------------------------------------------------------------------------



 
Section 6.09. Taxes.  Each of the Loan Parties has timely filed or caused to be
 filed all Tax returns and reports required to have been filed and has paid or caused to be paid all
Taxes required to have been paid by it, except (a) Taxes that are being contested in good faith by
appropriate  proceedings  and  for  which  the  applicable  Loan  Party  has
 set  aside  on  its  books
 adequate reserves or (b) the filing of local Tax returns and reports to the extent that the failure to
do so, individually or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect.


Section 6.10. ERISA.  Each Plan has been administered in compliance with all
 applicable laws except for such instances of noncompliance as have not resulted in and could not
 reasonably be expected to result in a Material Adverse Effect.
 No ERISA Event has occurred or
is reasonably expected to occur that, when taken together with all other such ERISA Events for
which  liability  is  reasonably  expected  to  occur,  could  reasonably  be
 expected  to  result  in  a
Material Adverse Effect.
 The present value of all accumulated benefit obligations under each
Plan  (based  on  the  assumptions  used  for  purposes  of  Statement  of
 Financial  Accounting
 Standards No. 87) did not, as of the date of the most recent financial statements of AMERCO
reflecting such amounts, exceed the fair market value of the assets of such Plan, and the present
value of all accumulated benefit obligations of all underfunded Plans (based on the assumptions
used for purposes of Statement of Financial Accounting Standards No. 87) did not, as of the date
of  the  most  recent  financial  statements  of  AMERCO  reflecting  such
 amounts,  exceed  the  fair
market value of the assets of all such underfunded Plans.


Section 6.11. Disclosure.  Each of the Loan Parties has disclosed to the Lender
all agreements, instruments and corporate or other restrictions to which any of
the Loan Parties is
subject that, individually or in the aggregate, could reasonably be expected to result in a Material
Adverse  Effect. None  of  the  reports,  financial  statements,  certificates
 or  other  information
furnished by or on behalf of any Loan Party to the Lender in connection with the negotiation of
this Agreement or any other Loan Document or delivered hereunder or thereunder, including any
Monthly  Settlement  Report,  contains  any  material  misstatement  of  fact
 or  omits  to  state  any
material  fact  necessary  to  make  the  statements  therein,  taken  as  a
 whole,  in  the  light  of  the
circumstances  under  which  they  were made,  not misleading;  provided  that,
 with  respect  to
projected financial information, each of the Loan Parties represents only that such information
was prepared in good faith based upon assumptions believed to be reasonable at
the time.


Section 6.12. The  Collateral.  The  Collateral  is  owned  by  the  Person
 granting
each security interest in such Collateral under any Security Document, free and clear of any Lien
or  other  adverse  claim  except  as  contemplated  under  the  Loan
 Documents. Each  of  the
representations  and  warranties  of  the  Loan  Parties  contained  herein  are
 true  and  correct.  No
agreements have been executed and delivered pursuant to which a Person pledges or grants, or
purports to pledge or grant, any Lien, other than Permitted Encumbrances, on the Collateral to
ny Person other than the Lender.


With  respect  to  the  Borrowers,  the  Security  Agreement  is  effective  to
 create  in
favor of the Lender, a legal, valid
and enforceable security interest in the Collateral and, upon the
 filing of the necessary financing statements in the offices specified in the Security Agreement, or
the filing of liens on Vehicles in the offices specified in the Security Agreement, as applicable,
the interest of the Lender in the Collateral will be perfected under Article 9 of the UCC or the




 


24



--------------------------------------------------------------------------------



 
            applicable state motor vehicle law, as applicable, prior to and enforceable against all creditors of
            and purchasers from the Borrowers and all other Persons whatsoever (other than the Lender and
            its  successors  and  assigns). On  or  prior  to  the  date  each
 Loan  is  made  hereunder  and  each
            recomputation of the Borrowing Base, all financing statements and other documents required to
   
        be recorded or filed in order to perfect and protect the Lender’s interests in the Collateral against
  
        all creditors of and purchasers from the Borrowers and all other Persons whatsoever will have
            been duly filed in each filing office necessary for such purpose and all filing fees and taxes, if
            any, payable in connection with such filings shall have been paid in
full.
 


Section 6.13. Liens  on  the  Collateral. Effective immediately upon the Closing
Date, (a) no effective financing statement or other similar instrument covering any Collateral is
on file in any recording office, and (b) no Lien covering any Vehicle constituting Collateral is
noted on the Certificate of Title of such Vehicle or on file in any title recording office, in each
case other than in favor of the Lender.


Section 6.14. Eligible  Vehicle  Collateral. As  of  the  date  of  each
 Borrowing
Request,  all  Vehicles  set  forth  in  the  Vehicle  Schedule  to  be
 delivered  with  each  Borrowing
Request are Eligible Vehicle Collateral.


Section 6.15. Insurance.  Schedule
6.15 sets forth a description of all insurance
 maintained by or on behalf of the Loan Parties as of the date of this Agreement including all
 policies covering the Collateral.
 As of the date of this Agreement, all premiums in respect of
such insurance have been paid.


Section 6.16. Labor Matters.
 As of the date hereof, there are no strikes, lockouts
or slowdowns against any Loan Party pending or, to the knowledge of any of the Loan Parties,
threatened.
 The hours worked by and payments made to employees of the Loan Parties have not
been in violation of the Fair Labor Standards Act or any other applicable Federal, state, local or
foreign law dealing with such matters.
 All payments due from any Loan Party, or for which any
claim  may  be  made  against  any  Loan  Party,  on  account  of  wages  and
 employee  health  and
welfare insurance and other benefits, have been paid or accrued as a liability on the books of the
applicable Loan Party.
 The consummation of the Transactions will not give rise to any right of
termination  or  right  of  renegotiation  on  the  part  of  any  union  under
 any  collective  bargaining
agreement to which any Loan Party is bound.


Section 6.17. Security  Documents.  The  representations  and  warranties  in
 each
Security Document are true and correct.


Section 6.18. Margin  Regulations. No  proceeds  of  any  Loan  will  be  used,
 directly or indirectly, by the Loan Parties for the purpose of purchasing or carrying any Margin
Stock or for the purpose of reducing or retiring any Indebtedness which was originally incurred
to purchase or carry Margin Stock. No part of the proceeds of any Loan will be used, whether
directly or indirectly, and whether immediately, incidentally or ultimately, for any purpose that
entails a violation of, or that is inconsistent with, the provisions of the Regulations of the Board,
including Regulation T, U or X.










 


25



--------------------------------------------------------------------------------



 
ARTICLE VII CONDITIONS
Section 7.01. Effective Date.  This Agreement shall become effective on the date
on  which  each  of  the  following  conditions  is  satisfied  (or  waived  in
 accordance  with  Section
12.02):


(a) The  Lender  shall  have  received  from  each  party  hereto  either  (i)
 a
counterpart of this Agreement signed on behalf of such party or (ii) written evidence satisfactory
to  the  Lender  (which  may  include  telecopy  transmission  of  a  signed
 signature  page  of  this
Agreement) that such party has signed a counterpart of this Agreement.


(b) The  Lender  shall  be  satisfied  that  all  fees  and  other  amounts  due
 and
 payable to them hereunder on or prior to the Effective Date, including, to the extent invoiced,
reimbursement or payment of all legal fees and expenses and all other expenses required to be
reimbursed or paid by the Loan Parties hereunder or under any other Loan Document, have been
paid or will be paid on the Effective Date.


(c) The Lender shall have received counterparts of the Fee Letter signed on
behalf of each Loan Party thereto.


(d) The Lender shall have received (i) counterparts of the Security Documents
(other than Certificates of Title) signed on behalf of the Loan Party that is a
party thereto, and (ii)
evidence satisfactory to the Lender that all documents and instruments, including UCC financing
statements  (including  any  amendments  to  such  financing  statements)  and
 Certificates  of  Title
with respect to all Vehicles constituting Collateral, required by law or reasonably requested by
the Lender to be filed, registered or recorded to create or perfect the Liens intended to be created
under the Security Documents, and to protect the ownership interests of the Borrowers in (and
the Liens of the Security Documents on) all Collateral, have been so
filed, registered or recorded.
 


(e) The  Lender  shall  have  received  a  new  original  Note,  executed  and
delivered by the Borrowers.
 


            The Lender shall notify the Borrowers of the Effective Date, and such notice shall be conclusive
            and  binding. Notwithstanding  the  foregoing,  the  obligations  of
 the  Lender  to  make  Loans
            hereunder  shall  not  become  effective  unless  each  of  the
 foregoing  conditions  is  satisfied  (or
            waived pursuant to Section 12.02) at or prior to 3:00 p.m., New York City time, on March 12,
  
        2007 (and, in the event such conditions are not so satisfied or waived, the Facility shall terminate
            at such time).


Section 7.02. Each Loan. The obligation of the Lender to make a Loan is subject
to the satisfaction of the following conditions:


(a) At  the  time  of  and  immediately  after  giving  effect  to  such  Loan,
 the
 representations and warranties of the Loan Parties set forth in this Agreement and the other Loan
Documents shall be true and correct in all respects on and as of the date of such Loan (or, in the






 


26



--------------------------------------------------------------------------------



 
            case of any representation and warranty that expressly relates
to an earlier date, on and as of such earlier date).


(b) At  the  time  of  and  immediately  after  giving  effect  to  such  Loan
 no
Default, Event of Default or Borrowing Base Deficiency shall have occurred and
be continuing.


(c) No Material Adverse Change shall have occurred.


(d) The Borrowers shall have delivered to the Lender (i) a Borrowing Request
 and a Borrowing Base Certificate, calculated as of a date not more recent than two (2) Business
Days prior to the date of the related Borrowing Request, in connection with such Loan showing
no Borrowing Base Deficiency and (ii)
a certificate of the type required by Section 4.02(b), if applicable.


               
Each Loan shall be deemed to constitute a representation and warranty by the Borrowers on the
          date thereof as to the matters specified in paragraphs (a), (b), (c)
and (d) of this Section 7.02.


ARTICLE VIII
 
AFFIRMATIVE COVENANTS
 
 
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees and other amounts payable hereunder shall have been paid in
full, each of the Loan Parties covenants and agrees with the Lender that:


Section 8.01. Financial  Statements  and  Other  Information. The  Loan  Parties
shall furnish to the Lender:


(a) within 90 days after the end of each fiscal year of AMERCO, the audited
consolidated  balance  sheet  of  AMERCO  (or,  if any  of  the  Loan  Parties
 shall  cease  to  be
consolidated  with  AMERCO  for  financial  accounting  purposes,  of  each
 such  Loan  Party,  as
 applicable) and its consolidated subsidiaries and related statements of operations, stockholders’
equity and cash flows as of the end of and for such year, setting forth in
each case in comparative
form  the  figures  for  the  previous  fiscal  year,  all  reported  on  by
 BDO  Seidman,  LLP  or  other
 independent public accountants of recognized national standing (without a “going concern” or
like qualification or exception and without any qualification or exception as to the scope of such
audit)  to  the  effect  that  such  financial  statements  present  fairly  in
 all  material  respects  the
 financial condition and results of operations of AMERCO (or, if any of the Loan Parties shall
cease to be consolidated with AMERCO for financial accounting purposes, of each such Loan
Party, as applicable) and its consolidated subsidiaries on a consolidated basis in accordance with
GAAP consistently applied;


(b) within  45  days  after  the  end  of  each  of  the  first  three  fiscal
 quarters  of
each  fiscal  year  of  AMERCO,  the  consolidated  balance  sheet  of  AMERCO
 (or,  if  any  of  the
 Loan Parties shall cease to be consolidated with AMERCO for financial accounting purposes, of
each such Loan Party, as applicable) and related statements of operations and cash flows as of
the end of and for such fiscal quarter and the then elapsed portion of the fiscal year, setting forth
in each case in comparative form the figures for the corresponding period
or periods of (or, in the
 






27



--------------------------------------------------------------------------------



 
            case of the balance sheet, as of the end of) the previous fiscal year, all certified by one of its
   
        Financial Officers as presenting fairly in all material respects the financial condition and results
            of  operations  of  AMERCO  (or,  if  any  of  the
 Loan Parties shall cease to be consolidated with
            AMERCO  for  financial  accounting  purposes,  of  each  such  Loan
 Party,  as  applicable)  and  its
            consolidated subsidiaries on a consolidated basis in accordance with GAAP consistently applied,
            subject to normal year-end audit adjustments and the absence of
footnotes;


(c) concurrently  with  any  delivery  of AMERCO’s  (or  a  Loan  Party’s,  as
applicable) financial statements under clause (a) and (b) above, a certificate
of a Financial
 Officer of each of the Loan Parties (i) certifying as to whether a Default has occurred and, if a
Default has occurred, specifying the details thereof and any action taken or proposed to be taken
ith respect thereto and (ii) stating whether any change in GAAP or in the application thereof
that  materially  affects  AMERCO’s  (or  a  Loan  Party’s,  as  applicable)
 consolidated  financial
 statements accompanying such certificate (it being understood that any change that would affect
compliance  with  any  covenant  set  forth  herein  or  the  Applicable  Rate
 shall  be considered
 material) has occurred since the date of AMERCO’s (or a Loan Party’s, as applicable) audited
financial statements referred to in Section 6.04 and, if any such change has occurred, specifying
the effect of such change on the financial statements accompanying such
certificate;


(d) concurrently  with  any  delivery  of  financial  statements  under  clause
(a)
above,  a  certificate  of  the  accounting  firm  that  reported  on  such
 financial  statements  stating
whether they obtained knowledge during the course  of their examination of such
financial
 statements of any Default (which certificate may be limited to the extent required by accounting
rules or guidelines);


(e) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by AMERCO or any Loan Party
with  the  Securities  and  Exchange  Commission,  or  any  Governmental
 Authority  succeeding  to
any  or  all  of  the  functions  of  said  Commission,  or  with  any  national
 securities  exchange,  or
 financial information or other material information distributed by AMERCO or any Loan Party
to its stockholders generally, as the case may be;


(f) promptly following any request therefor, such other information regarding
the  operations,  business  affairs  and  financial  condition  of  AMERCO  or
 any  Loan  Party,  or
compliance with the terms of any Loan Document, as the Lender may reasonably
request; and


(g) on a quarterly basis, a report of the name and location of all Persons that
rent Vehicles on behalf of the Borrowers and their Affiliates in the ordinary course of business
pursuant to a Dealership Contract, as of the date of such report.


Section 8.02. Notices of Material Events.


(a) Each Loan Party shall furnish to the Lender written notice of the following
promptly upon obtaining knowledge thereof:


(i) the occurrence of any Default;








 


28



--------------------------------------------------------------------------------



 
(ii) the  filing  or  commencement  of  any  action,  suit  or  proceeding  by
 or
before any arbitrator or Governmental Authority against or affecting any Loan Party or
any Affiliate thereof that, if adversely determined, could reasonably be expected to result
in a Material Adverse Effect; and


(iii) any other development that results in, or could reasonably be expected
to result in, a Material Adverse Effect.


(b) Each  notice  delivered  under  this  Section  shall  be  accompanied  by  a
statement of a Financial Officer or other executive
officer of any of the Loan Parties setting forth
the details of the event or development requiring such notice and any action taken or proposed to
be taken with respect thereto.


Section 8.03. Information  Regarding  Collateral.
 Each of the Loan Parties shall
furnish to the Lender prompt written notice of any change
(i) in corporate name of the Borrowers
or  in  any  trade  name  used  to  identify  any  Loan  Party  in  the  conduct
 of  its  business  or  in  the
ownership  of  its  properties,  (ii)  in  the  jurisdiction  where  any  Loan
 Party  is  located  for  the
purposes of the UCC, or any Vehicle constituting Collateral has been titled with the applicable
state  agency  or  department,  or  in  which  all  UCC  financing  statements
 and  other  appropriate
filings, recordings or registrations, containing a description of the Collateral have been filed of
record  in  each  governmental,  municipal  or  other  appropriate  office  in
 such  jurisdiction  to  the
extent  necessary  to  perfect  the  security  interests  under  the  Security
 Documents,  (iii)  in  the
identity or corporate structure of any Loan Party or (iv) in the Federal Taxpayer Identification
Number of any Loan Party.
 No Loan Party shall effect or permit any change referred to in the
preceding  sentence  unless  all  filings  have  been  made  under  the  UCC  or
 otherwise  that  are
required in order for the Lender to continue at all times following such change to have a valid,
legal and perfected security interest in all the Collateral.


Section 8.04. Existence;  Conduct  of  Business. Each  Loan  Party  shall  do
 or
cause to be done all things necessary to preserve,
renew and keep in full force and effect its legal
 existence and the rights, licenses, permits, privileges and franchises material to the conduct of its
business.


Section 8.05. Payment  of  Obligations. Each  Loan  Party  shall  pay  its
Indebtedness  and  other  obligations,  including  Tax  liabilities,  before
 the  same  shall  become
delinquent  or  in  default,  except  where  (i)  the  validity  or  amount
 thereof  is  being  contested  in
 good faith by appropriate proceedings, (ii) such Loan Party has set aside on its books adequate
reserves with respect thereto in accordance with GAAP, (iii) such contest effectively suspends
collection of the contested obligation and the enforcement of any Lien securing such obligation
and (iv) the failure to make payment pending the resolution of such contest could not reasonably
be expected to result in a Material Adverse Effect.


Section 8.06. Maintenance  of  Properties. Each  Loan  Party  shall  keep  and
maintain  all  Collateral,  and  all  other  property  material  to  the
 conduct  of  its  business  in  good
working order and condition, ordinary wear and tear excepted.










 


29



--------------------------------------------------------------------------------



 
Section 8.07. Insurance.  The Loan Parties shall, at their own expense, maintain
at all times and keep in full force and effect policies of
insurance with respect to the properties of
the  Loan  Parties  constituting  Collateral,  including  general  and
 vicarious  liability  insurance
(including bodily injury coverage) related to the Vehicles (updated from time to time to reflect
any changes to the Vehicles constituting Collateral) in such amounts, against such risks and with
such terms (including deductibles, limits of liability and loss payment provisions) as are required
by applicable law and consistent with industry standards.
 All such insurance policies shall be in
form,  substance  and  insured  amount  satisfactory  to  the  Lender,  with
 standard  coverage  and
 subject to deductibles and with reputable insurance companies, as may be reasonably required by
the Lender.
 If the Lender shall determine that a Material Adverse Change has occurred or if an
Event  of  Default  shall  have  occurred,  then  within  five  Business  Days
 after  delivery  by  the
Lender to the Borrowers of a written request therefor, the Borrowers shall cause the Lender to be
named as an additional insured under all such insurance policies.


Section 8.08. Books  and  Records;  Inspection  Rights. Each  Loan  Party  shall
 keep proper books of record and account in which full, true and correct entries are made of all
 Collateral and transactions contemplated by this Agreement.
 Each Loan Party shall permit any
representatives  designated  by  the  Lender,  at  the  Borrowers’  expense,
 upon  reasonable  prior
notice,  to  visit  and  inspect  its  properties,  to  examine  and  make
 extracts  from  its  books  and
records,  and  to  discuss  its  affairs,  finances  and  condition  with  its
 officers  and  independent
accountants,  all  at  such  reasonable  times  and  as  often  as  reasonably
 requested. Any  such
inspection shall be subject to the confidentiality restrictions set forth in
Section 12.12.


Section 8.09. Compliance  with  Laws  and  Agreements.  Each  Loan  Party  shall
comply  with  all  laws,  rules,  regulations  and  orders  of  any
 Governmental  Authority  (including
ERISA)  applicable  to  it  or  its  property  and  all  indentures,  agreements
 and  other  instruments
 binding upon it or its property, except where the failure to do so, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.
 


Section 8.10. Use  of  Proceeds.  The proceeds of the Loans shall be used solely
for  working  capital  purposes  or  to  satisfy  the  Borrowers’  obligations
 under  the  pre-existing
indebtedness.


Section 8.11. Further  Assurances.  Each Loan Party shall, and shall cause each
other Loan Party to, execute any and all further documents, financing
statements, agreements and
instruments,  and  take  all  such  further  actions  (including  the  filing
 and  recording  of  financing
statements,  Certificates  of  Title  and  other  documents),  which  may  be
 required  under  any
applicable  law,  or  which  the  Lender  may  reasonably  request,  to
 effectuate  the  transactions
 contemplated by the Loan Documents or to grant, preserve, protect or perfect the Liens created
or intended to be created by the Security Documents or the validity or priority of any such Lien,
all at the expense of the Loan Parties.
 Each Loan Party also agrees to provide to the Lender,
 upon request, evidence reasonably satisfactory to the Lender as to the perfection and priority of
the Liens created or intended to be created by the Security Documents. Section
8.12. Casualty.
 










30



--------------------------------------------------------------------------------



 
(a) Each Loan Party shall furnish to the Lender prompt notice of any casualty
or  other  damage  to  any  portion  of  the  Collateral  having  a  value  in
 excess  of  $25,000  or  the
commencement of any action or proceeding for the taking
of any Collateral or any part thereof or
interest therein by condemnation or similar proceeding.


(b) If  any  event  described  in  paragraph (a)  of  this  Section  results  in
 Net
 Proceeds (whether in the form of insurance proceeds, or otherwise), the Lender is authorized to
collect such Net Proceeds and, if received by a Loan Party, such Net Proceeds shall be paid to
the Lender. All such Net Proceeds retained by or paid over to the Lender shall be held by the
Lender and released from time to time to pay the costs of repairing, restoring or replacing the
affected property in accordance with the terms of this Agreement and the applicable provisions
of the  Security Documents,  subject  to the provisions  of  the  Security
 Documents  regarding
application of such Net Proceeds during a Default or an Event of Default.


(c) If any Net Proceeds retained by the Lender as provided above continue to
be held by the Lender on the date that any prepayment is due pursuant to Section
5.08 in respect
of the event resulting in such Net Proceeds, then such Net Proceeds shall be applied to prepay
Loans as provided in Section 5.08.


Section 8.13. Interest  Rate  Protection. The  Borrowers  agree  to  consult
 from
time  to  time  with  the  Lender  regarding  the  advisability  of  entering
 into  swaps,  caps  or  other
 interest rate hedging agreements to limit the Borrowers’ exposure to interest payable under this
Agreement to develop a hedging strategy mutually agreeable to the Borrowers and
the Lender.


ARTICLE IX
 
NEGATIVE COVENANTS
 
Until  the  Commitments  have  expired  or  terminated  and  the  principal  of
and
interest on each Loan and all fees payable hereunder have been paid in full, each of the Loan
Parties covenants and agrees with the Lender that:
 


Section 9.01. Change  in  Control. Neither AMERCO nor any Loan Party shall
 permit, consent to or acquiesce to any Change in Control without the prior written consent of
Lender.


Section 9.02. Use of Collateral.


(a) Except as otherwise provided in clause (b) of this Section 9.02, no Loan
Party shall permit any tangible asset constituting Collateral to be located (i)
outside the United
States  or  Canada,  (ii)  outside  the  possession  of  the  Borrowers  or  its
 Affiliates,  except,  with
respect to Vehicles, when (A)
consigned to the possession of a third party dealer pursuant to a
 Dealership Contract rented to consumers in the ordinary course of Borrower’s business or, (B)
in
transit to such locations, or (C) in transit to a
third party purchaser who will become obligated on
a receivable upon receipt, (iii) on any property not owned by the Borrowers, except, with respect
to Vehicles, when rented in the ordinary course of Borrower’s business.








 


31



--------------------------------------------------------------------------------



 
(b) This Section 9.02 shall not be construed to prohibit (i) the return of any
asset  
constituting  Collateral  to  the  vendor  thereof  or  to  third  parties  for
 repairs,  services,
 modifications or other similar purposes or (ii) the storage of any asset constituting Collateral in
any warehouse or similar facility.


Section 9.03. Negative  Pledge. No  Loan  Party  shall,  directly  or
 indirectly,
create,  incur,  assume  or  suffer  to  exist  any  Lien  upon  any
 Collateral,  except  for  Permitted Encumbrances.


Section 9.04. Limitations  on  Fundamental  Changes. No  Loan  Party  shall,
directly or indirectly, enter into any merger, consolidation or amalgamation, or liquidate, wind
up  or  dissolve  itself  (or  suffer  any  liquidation  or  dissolution),  or
 convey,  sell,  lease,  assign,
transfer or otherwise dispose of, all or substantially all of its property,
business or assets, or make
any material change in its present method of conducting business, except:


(a) any  Subsidiary  of  a  Loan  Party  may  be  merged  or  consolidated  with
 or
into  such  Loan  Party  (provided  that  such  Loan  Party  shall  be  the
 continuing  or  surviving corporation); or


(b) any merger, consolidation or amalgamation, or liquidation, winding up or
dissolution that would not reasonably be expected (i) to materially and adversely affect the rights
of the Lender hereunder, or (ii) to have a Material Adverse Effect.
 
            ARTICLE X
 
                                EVENTS OF DEFAULT


Section 10.01.  Events  of  Default. An  “Event  of  Default”  shall  mean  
the occurrence and continuation of one or more of the following events or
conditions:


(a) the Borrowers, the Guarantor or the Servicer/Manager shall fail to pay any
principal of or interest (including any Borrowing Base Deficiency pursuant to Article V) on any
Loan or any fee or any other amount payable under this Agreement, within one Business Day of
when same shall become due and payable, whether at the due date thereof or at a date fixed for
prepayment thereof or otherwise;


(b) any representation or warranty made or deemed made by or on behalf of
any Loan Party in or in connection with any Loan Document or any amendment or modification
thereof or waiver thereunder, or in any report, certificate, financial statement or other document
furnished  pursuant  to  or  in  connection  with  any  Loan  Document  or  any
 amendment  or
modification thereof or waiver thereunder, shall prove to have been incorrect in any respect (or,
in the case of any representation or warranty that is not qualified as to
materiality, in any material
respect) when made or deemed made;


(c) any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in any Loan Document, and such failure shall continue unremedied for a
period of 30 days after notice thereof from the Lender to the Borrowers;






 


32



--------------------------------------------------------------------------------



 
(d) any  Loan  Party  shall  fail  to  make  any  payment  (whether  of
 principal  or
interest and regardless of amount) in respect of any material Indebtedness, when 
and as the same shall  become  due  and  payable  (after  giving  effect  to
 any  period  
of  grace  expressly  applicable thereto);


(e) any  event  or  condition  occurs  that  results  in  any  material
 Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (after giving effect to any
period of grace expressly applicable thereto) the holder or holders of any material Indebtedness
or any trustee or agent on its or their behalf to
cause any material indebtedness to become due, or
to require the prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity; provided that this clause (f) shall not apply to secured Indebtedness that becomes due
as a result of the voluntary sale or transfer of the property or assets securing
such Indebtedness;


(f) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in respect of AMERCO, UHI
or any of the Borrowers, or its debts, or of a substantial part of its assets, under any Federal, state
or foreign bankruptcy, insolvency, receivership or similar law now or hereafter in effect or (ii)
the appointment of a receiver, trustee, custodian, sequestrator, conservator or similar official for
AMERCO, UHI or any of the Borrowers, or for a substantial part of its assets, and, in any such
case, such proceeding or petition shall continue undismissed for 60 days or an order or decree
approving or ordering any of the foregoing shall be entered;


(g) AMERCO, UHI or any of the Borrowers shall (i) voluntarily commence
any proceeding or file any petition seeking liquidation, reorganization or other relief under any
Federal, state or foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect, (ii) consent to the institution of, or fail to contest in a timely and appropriate manner, any
proceeding  or  petition  described  in  clause  (g)  of  this  Article,  (iii)
 apply  for  or  consent  to  the
appointment  of  a  receiver,  trustee,  custodian,  sequestrator,  conservator
 or  similar  official  for
 AMERCO, UHI or any of the Borrowers or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the purpose of effecting
any of the foregoing;


(h) AMERCO,  UHI  or  any  of  the  Borrowers  shall  become  unable,  admit  in
writing its inability or fail generally to pay its debts as they become due;


(i) one or more judgments or decrees shall be entered against any Loan Party
involving in the aggregate a liability (not paid or fully covered by insurance) of $5,000,000 or
more,  and  all  such  judgments  or  decrees  shall  not  have  been  vacated,
 discharged,  stayed  or
bonded pending appeal within 60 days from the entry thereof;


(j) any Lien on any material portion of the Collateral purported to be created
under  the  Security  Documents  shall  cease  to  be,  or  shall  be  asserted
 by  UHI  or  any  of  the
 Borrowers not to be, a valid and perfected Lien on any Collateral, with the priority required by
the Security Documents and that could individually or in the aggregate have a material adverse
effect  on  the  Collateral  or  the  interests  of  the  Lender  under  the
 Loan Documents,  except  as  a
 










33



--------------------------------------------------------------------------------



 
            result of the sale or other disposition of the applicable Collateral in a transaction permitted under
            the Loan Documents;


(k) the Guarantee Agreement shall cease to be in full force and effect, or the
Guarantor shall make an assertion to such effect in any judicial proceeding;


(l) an  ERISA  Event  that  when  taken  together  with  all  other  ERISA
 Events
that have occurred, could reasonably be expected to result in a Material Adverse
Effect.


Section 10.02.  Consequences  of  an  Event  of  Default. If  an  Event  of
 Default
specified in Section 10.01 hereof shall occur and be continuing, then, and in every such event
(other  than  an  event  with  respect  to  the  Borrowers  described  in
 clause  (g)  or  (h)  of
Section 10.01),  upon  notice  from  the  Lender  to  the  Borrowers,  the
 Facility  provided  by  this
Agreement shall immediately terminate, and the Outstanding Loans, together with accrued and
unpaid interest thereon, and all other Obligations, shall immediately become due and payable,
without presentment, demand, protest or other notice of any kind, all of which are hereby waived
by the Borrowers; and in case of any event with respect to the Borrowers described in clause (g)
or  (h)  of  Section  10.01,  the  Facility  provided  by  this  Agreement
 shall  automatically  and
immediately  terminate,  and  the  Outstanding  Loans,  together  with  accrued
 and  unpaid  interest
thereon,  and  all  other  Obligations,  shall  immediately  become  due  and
 payable,  without
presentment, demand, protest or other notice of any kind, all of which are hereby waived by the
Borrowers.
 Further, if an Event of Default specified in Section 10.01 hereof shall occur and be
continuing,  then,  and  in  every  such  event  the  Lender  shall  have  the
 right  to  collect,  receive,
appropriate  or  realize  upon  the  Collateral  or  otherwise  foreclose  or
 enforce  Lender’s  security
interests in any or all Collateral in any manner permitted by the Security
Agreement.


ARTICLE XI
 
RESERVED
Section 11.01.  Reserved.
 
                              ARTICLE XII
 
                      MISCELLANEOUS
 
        Section 12.01.  Notices.
 Except in the case of notices and other communications
            expressly permitted to be given by telephone, all notices and other communications provided for
            herein shall be in writing and shall be delivered by hand or overnight courier service, mailed by
            certified or registered mail or sent by telecopy, as follows:


(a) if to U-Haul Leasing & Sales Co., to it at 1325 Airmotive Way, Reno, NV
89502-3239, Attention: Rocky Wardrip (Facsimile No. (775) 688-6338);


(b) if to UHI, in any capacity, or U-Haul Co. of Arizona, to such party at 2727
N. Central Avenue, Phoenix, AZ 85004, Attention: Jennifer Settles (Facsimile No. (602) 
263-6173); and






 


34



--------------------------------------------------------------------------------



 
(c) if to the Lender, to it at 4 World Financial Center, 10th Floor, New York,
NY 10080, Attention: Jeffrey Cohen (Facsimile No. (212) 449-9015).


            Any  party  hereto  may  change  its  address  or  telecopy  number
 for  notices  and  other
            communications  hereunder  by  notice  to  the  other  parties
 hereto. All  notices  and  other
          
communications given to any party hereto in accordance with the provisions of this Agreement
            shall  be  deemed  to  have  been  given  on  the  date  of
 receipt.  All  payments  hereunder  shall  be
             made in accordance with the wire instructions specified on Exhibit
 K hereto, or to such other
             payment address as may be specified in writing by the applicable payee party to the other parties
hereto.


Section 12.02.  Waivers; Amendments.


(a) No  failure  or  delay  by  the  Lender  in  exercising  any  right  or
 power
hereunder or under any other Loan Document shall
 operate as a waiver thereof, nor shall any
 single or partial exercise of any such right or power, or any abandonment or discontinuance of
steps  to  enforce  such  a  right  or  power,  preclude  any  other  or
 further  exercise  thereof  or  the
exercise of any other right or power.
 The rights and remedies of the Lender hereunder and under
the other Loan Documents are cumulative and are not exclusive of any rights or remedies that
they would otherwise have. No waiver of any provision of any Loan Document or consent to
ny departure by any Loan Party therefrom shall in any event be effective unless the same shall
be permitted by paragraph (b) of this Section, and then such waiver or consent shall be effective
only in the specific instance and for the purpose for which given.
 Without limiting the generality
of  the  foregoing,  the  making  of  a  Loan  shall  not  be  construed  as  a
 waiver  of  any  
Default, regardless of whether the Lender may have had notice or knowledge of
such Default at the time.


(b) Neither this Agreement nor any other Loan Document nor any provision
hereof or thereof may be waived, amended or modified except, in the case of this Agreement,
pursuant to an agreement or agreements in writing entered into by the Borrowers and the Lender
or, in the case of any other Loan Document, pursuant to an agreement or agreements in writing
entered into by the Loan Party or Loan Parties that are parties thereto with the consent of the
Lender;  provided  that  no  such  agreement  shall  (i)  increase  the
 Commitment  of  the  Lender
 without the written consent of the Lender, (ii) reduce the principal amount of any Loan or reduce
the  rate  of  interest  on  such  Loan,  or  reduce  any  fees  payable
 hereunder,  without  the  written
 consent of the Lender, (iii) postpone the scheduled date of payment of the principal amount of
any Loan or any interest thereon, or any fees payable hereunder, or reduce the amount of, waive
or excuse any such payment, or postpone the scheduled date of expiration of any Commitment,
without  the  written  consent  of  the  Lender,  (iv)  change  any  of  the
 provisions  of  this  Section
 without the written consent of the Lender, (v) release all or any substantial part of the Collateral
from  the  Liens  of  the  Security  Documents  (except  as  expressly  provided
 herein  or  therein),
 without the written consent of the Lender, or (vi) release of UHI from its guarantee under the
Guarantee  Agreement  (except  as  expressly  provided  in  the  Guarantee
 Agreement)  or  limit  or
condition its obligations thereunder, without the written consent of the Lender.


Section 12.03.  Expenses; Indemnity; Damage Waiver.










 


35



--------------------------------------------------------------------------------



 
(a) The Borrowers shall pay (i) all costs and expenses incurred by the Lender,
including  the  reasonable  fees,  charges  and  disbursements  of  counsel  for
 the  Lender,  in
connection  with  the  negotiation,  preparation,  execution  and  delivery  of
 the  Loan  Documents
(including expenses incurred in connection with its due diligence activities) and (ii) all costs and
expenses  incurred  by  the  Lender, including  the  reasonable  fees,  charges
 and  disbursements  of
 any counsel for the Lender, in connection with (A) the enforcement or protection of its rights in
connection with the Loan Documents, including its rights under this Section, or in connection
with  the  Loans  made  hereunder,  including  all  such  costs  and  expenses
 incurred  during  any
workout,  restructuring  or  negotiations  in  respect  of  such  Loans,  and
 (B)  in  the  case  of  the
 Lender, the administration of, and any amendments, modifications, waivers or supplements of or
to the provisions of, any of the Loan Documents.


(b) The Borrowers shall indemnify the Lender, and each Related Party of any
of the foregoing Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and related expenses,
including  the  reasonable  fees,  charges  and  disbursements  of  any  counsel
 for  any  Indemnitee,
incurred by or asserted against any Indemnitee arising out of, in connection with, or as a result of
(i)  the  execution  or  delivery  of  any  Loan  Document  or  any  other
 agreement  or  instrument
contemplated hereby, the performance by the parties to the Loan Documents of their respective
obligations  thereunder  or  the  consummation  of  the  Transactions  or  any
 other  transactions
contemplated hereby, (ii) any Loan or the use of the proceeds therefrom, or (iii) any actual or
prospective  claim,  litigation,  investigation  or  proceeding  relating  to
 any  of  the  foregoing,
whether based on contract, tort or any other theory and regardless of whether any Indemnitee is a
party thereto; provided that such indemnity shall not, as to any Indemnitee, be available to the
extent that such losses, claims, damages, liabilities or related expenses have resulted from the
gross negligence or willful misconduct of such Indemnitee.


(c) To the extent permitted by applicable law, the Borrowers shall not assert,
and each of them hereby waives, any claim against any Indemnitee, on any theory of liability, for
special,  indirect,  consequential  or  punitive  damages  (as  opposed  to
 direct  or  actual  damages)
arising  out  of,  in  connection  with,  or  as  a  result  of,  this
 Agreement  or  any  agreement  or
instrument contemplated hereby, the Transactions, any Loan or the use of the
proceeds thereof.


(d) All amounts due under this Section shall be payable not later than 30 days
after written demand therefor.


Section 12.04.  Successors and Assigns.


(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns permitted hereby, except
that a Loan Party may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Lender (and any attempted assignment or transfer by any
 Loan Party without such consent shall be null and void).
 Nothing in this Agreement, expressed
or  implied,  shall  be  construed  to  confer  upon  any  Person  (other  than
 the  parties  hereto,  their
respective  successors  and  assigns  permitted  hereby  and,  to  the  extent
 expressly  contemplated
 hereby, the Related Parties of the Lender) any legal or equitable right, remedy or claim under or
by reason of this Agreement.




 


36



--------------------------------------------------------------------------------



 
(b) The Lender may, without the consent of the Loan Parties, assign all or a
portion  of  its  rights  and  obligations  under  this  Agreement  (including
 all  or  a  portion  of  its
Commitment and the Loans at the time owing to it); provided that (i) except in the case of an
assignment to an Affiliate of MLCFC or its successors or assigns, or an assignment of the entire
remaining  amount  of  the  Lender’s  Commitment  or  entire  remaining  Loans,
 the  amount  of  the
 Commitment and Loans of the assigning Lender subject to each such assignment (determined as
of the date the Assignment and Acceptance with respect to such assignment is delivered by the
assigning Lender) shall not be less than $5,000,000 unless the Borrowers otherwise consent, (ii)
each  partial  assignment  shall  be  made  as  an  assignment  of  a
 proportionate  part  of  all  the
 assigning Lender’s rights and obligations under this Agreement, except that this clause (ii) shall
not  be  construed  to  prohibit  the  assignment  of  a  proportionate  part
 of  all  of  the  assigning
 Lender’s rights and obligations in respect of (A) Loans, (B) Loans separately from (or without
assigning) Commitments or (C) Commitments separately from (or without assigning) Loans, (iii)
the parties to each assignment shall execute and deliver an Assignment and Acceptance, and (iv)
the assignee, if it shall not be a Lender hereunder prior to such assignment, shall deliver to the
Borrowers  its  notice  and  payment  information. Subject  to  acceptance  and
 recording  thereof
pursuant  to  paragraph  (d)  of  this  Section,  from  and  after  the
 effective  date  specified  in  each
 Assignment and Acceptance the assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Acceptance, have the rights and obligations of a
Lender  under  this  Agreement,  and  the  assigning  Lender  thereunder  shall,
 to  the  extent  of  the
 interest assigned by such Assignment and Acceptance, be released from
its obligations under this
Agreement  (and,  in  the  case  of  an  Assignment  and  Acceptance  covering
 all  of  the  assigning
 Lender’s rights and obligations under this Agreement, the Lender shall cease to be a party hereto
but  shall  continue  to  be  entitled  to  the  benefits  of  Sections  5.09,
 5.10  and  12.03). Any
 assignment or transfer by the Lender of rights or obligations under this Agreement that does not
comply  with  this  paragraph  shall  be  treated  for  purposes  of  this
 Agreement  as  a  sale  by  the
 Lender of a participation in such rights and obligations in accordance with paragraph (c) of this
Section.


(c) The  Lender  may,  without  the  consent  of  the  Loan  Parties,  sell
 participations to one or more Persons (a “Participant”) in all or a portion of the Lender’s rights
and  obligations  under  this  Agreement  (including  all  or  a  portion  of
 its  Commitments  and  the
 Loans owing to it); provided that (i) the Lender’s obligations under this Agreement shall remain
unchanged,  (ii)  the  Lender  shall  remain  solely  responsible  to  the
 other  parties  hereto  for  the
performance  of  such  obligations  and  (iii)  the  Loan  Parties  shall
 continue  to  deal  solely  and
directly with the Lender in connection with  the Lender’s rights and obligations
under this
Agreement. Any  agreement  or  instrument  pursuant  to  which  the  Lender
 sells  such  a
participation  shall  provide  that  the  Lender  shall  retain  the  sole
 right  to  enforce  the  Loan
 Documents and to approve any amendment, modification or waiver of any provision of the Loan
Documents; provided that such agreement or instrument may provide that the Lender will not,
without  the  consent  of  the  Participant,  agree  to  any  amendment,
 modification  or  waiver
described in the first proviso to Section 12.02(b)  that affects such
Participant. Subject to
 paragraph (f) of this Section, the Loan Parties agree that each Participant shall be entitled to the
benefits of Sections 5.09 and 5.10 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to paragraph (b) of this Section provided that such Participant
agrees to be subject to Sections 5.10(f) as though it was a Lender.
 To the extent permitted by
 law, each Participant also shall be entitled to the benefits of Section 12.08 as though it were a
 






37



--------------------------------------------------------------------------------



 
            Lender,  provided  such  Participant  agrees  to  be  subject  to
 Section  5.15(c)  as  though  it  were  a
            Lender.


(d) The Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of the Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank, and this Section shall not
apply to any such pledge or assignment of a security interest; provided that no such pledge or
assignment of a security interest shall release the Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for the Lender as a party hereto.


Section 12.05.  Survival. All covenants, agreements, representations and
warranties  made  by  the  Loan  Parties  in  the  Loan  Documents  and  in  the
 certificates  or  other
instruments  delivered  in  connection  with  or  pursuant  to  this  Agreement
 or  any  other  Loan
Document  shall  be  considered  to  have  been  relied  upon  by  the  other
 parties  hereto  and  shall
survive  the  execution  and  delivery  of  the  Loan  Documents  and  the
 making  of  any  Loans,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding
 that the Lender may have had notice or knowledge of any Default or incorrect representation or
warranty at the time any credit is extended hereunder, and shall continue in full force and effect
as long as the principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement is outstanding and unpaid and so long as the Commitments have
not expired or terminated.
 The provisions of Sections 5.09, 5.10 and 12.03 and Article XI shall
 survive and remain in full force and effect regardless of the consummation of the transactions
contemplated  hereby,  the  repayment  of  the  Loans,  the  expiration  or
 termination  of  the
Commitments or the termination of this Agreement or any provision hereof.


Section 12.06.  Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which
shall  constitute  an  original,  but  all  of  which  when  taken  together
 shall  constitute  a  single
contract.
 This Agreement, the other Loan Documents and any separate letter agreements with
 respect to fees payable to the Lender constitute the entire contract among the parties relating to
the subject matter hereof and supersede any and all previous agreements and
understandings, oral
or  written,  relating  to  the  subject  matter  hereof. Except  as  provided
 in  Section  7.01(a),  this
 Agreement shall become effective when it shall have been executed by the Lender and when the
Lender shall have received counterparts hereof which, when taken together, bear the signatures
of each of the other parties hereto, and thereafter shall be binding upon and
inure to the benefit of
the  parties  hereto  and  their  respective  successors  and  assigns. Delivery
 of  an  executed
 counterpart of a signature page of this Agreement by telecopy shall be effective as delivery of a
manually executed counterpart of this Agreement.


Section 12.07.  Severability.
 Any provision of this Agreement held to be invalid,
illegal  or  unenforceable  in  any  jurisdiction  shall,  as  to  such
 jurisdiction,  be  ineffective  to  the
 extent of such invalidity, illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof; and the invalidity of a particular provision in a
particular jurisdiction shall not invalidate such provision in any other
jurisdiction.


Section 12.08.  Right of Setoff.
 If an Event of Default shall have occurred and be
continuing, the Lender and each of its Affiliates is hereby authorized at any time and from time




 


38



--------------------------------------------------------------------------------



 
            to time, to the fullest extent permitted by law, to set off and apply any and all deposits (general
        or special, time or demand, provisional or final) at any time held and other obligations at any 
            time owing by the Lender or Affiliate to or for the credit or the account of the Borrowers against
            any of and all the obligations of the Borrowers now or hereafter existing under this Agreement
            held by the Lender, irrespective of whether or not the Lender shall have made any demand under
            this  Agreement  and  although  such  obligations  may  be
 unmatured. The  rights  of  the  Lender
            under this Section are in addition to other rights and remedies (including other rights of setoff)
            which the Lender may have.


Section 12.09.  Governing Law; Jurisdiction; Consent to Service of Process.


(a) THIS  AGREEMENT  SHALL  BE  CONSTRUED  IN  ACCORDANCE WITH AND GOVERNED
 BY THE LAW OF THE STATE OF NEW YORK.


(b) UHI and the Borrowers hereby irrevocably and unconditionally submits,
for itself and its property, to the nonexclusive jurisdiction of the Supreme Court of the State of
New York sitting in New York County and of the United States District Court of the Southern
District  of  New  York,  and  any  appellate  court  from  any  thereof,  in
 any  action  or  proceeding
arising  out  of  or  relating  to  any  Loan  Document,  or  for  recognition
 or  enforcement  of  any
judgment, and each of the parties hereto hereby irrevocably and unconditionally agrees that all
claims in respect of any such action or proceeding may be heard and determined in such New
York State or, to the extent permitted by law, in such Federal court.
 Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement or any other Loan Document shall affect any right that the Lender
may otherwise have to bring any action or proceeding relating to this Agreement or any other
Loan Document against the Borrowers or its properties in the courts of any
jurisdiction.


(c) UHI and the Borrowers hereby irrevocably and unconditionally waives, to
the  fullest  extent  it  may  legally  and  effectively  do  so,  any
 objection  which  it  may  now  
or hereafter have to the laying of venue of any suit, action or proceeding arising out of or relating to
this  Agreement  or  any  other  Loan  Document  in  any  court  referred  to
 in  paragraph  (b)  of  this
Section.
 Each of the parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or proceeding in
any such court.


(d) Each  of  the  Servicer/Manager,  the  Guarantor  and  each  Borrower
 hereby
 irrevocably agrees that service of process in any such action or proceeding may be effected by
mailing a copy thereof by registered or certified mail (or any substantially similar form of mail),
postage prepaid, to such Person at its address set forth in Section 12.01 or at such other address
of which the Lender shall have been notified pursuant thereto.
 Nothing in this Agreement or any
 other Loan Document will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.


Section 12.10.  WAIVER  OF  JURY  TRIAL. EACH  PARTY  HERETO
HEREBY  WAIVES,  TO  THE  FULLEST  EXTENT  PERMITTED  BY  APPLICABLE  LAW,
ANY  RIGHT  IT  MAY  HAVE  TO  A  TRIAL  BY  JURY  IN  ANY  LEGAL  PROCEEDING




 


39



--------------------------------------------------------------------------------



 
            DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT,
            ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY
            (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY
            HERETO  (A)  CERTIFIES  THAT  NO  REPRESENTATIVE,  AGENT  OR
 ATTORNEY  OF
            ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
            OTHER  PARTY  WOULD  NOT,  IN  THE  EVENT  OF  LITIGATION,  SEEK  TO
 ENFORCE
            THE  FOREGOING  WAIVER  AND  (B)  ACKNOWLEDGES  THAT  IT  AND  THE
 OTHER
            PARTIES  HERETO  HAVE  BEEN  INDUCED  TO  ENTER  INTO  THIS
 AGREEMENT  BY,
            AMONG  OTHER  THINGS,  THE  MUTUAL  WAIVERS  AND  CERTIFICATIONS  IN
 THIS SECTION.


Section 12.11.  Headings. Article  and  Section  headings  and  the  Table  of
 Contents used herein are for convenience of reference only, are not part of this Agreement 
and shall not affect the construction of, or be taken into consideration in
interpreting, this Agreement.


Section 12.12.  Confidentiality.
 The Lender agrees to maintain the confidentiality
of  the  Information  (as  defined  below)  and  not  use  the  Information  for
 any  purpose  not
contemplated  by  this  Agreement,  except  that  Information  may  be
 disclosed  (a)  to  its  and  its
Affiliates’  directors,  officers,  employees  and  agents,  including
 accountants,  legal  counsel  and
other  advisors  (it  being  understood  that  the  Persons to  whom  such
 disclosure  is  made  will  be
informed of the confidential nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority, (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d) to any other party
to  this  Agreement,  (e)  in  connection  with  the  exercise  of  any
 remedies  hereunder  or  any  suit,
action or proceeding relating to this Agreement or any other Loan Document or the enforcement
of rights hereunder or thereunder, (f) subject to an agreement containing provisions substantially
the same as those of this Section, to any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement, (g) with the consent of
UHI or the Borrowers or (h) to the extent such Information (i) becomes publicly available other
than  as  a  result  of  a  breach  of  this  Section  or  (ii)  becomes
 available  to  the  Lender  on  a
nonconfidential basis from a source other than UHI or the Borrowers.
 For the purposes of this
Section,  “Information”  means  all  information  received  from UHI  or  the
 Borrowers  relating  to
UHI or the Borrowers or its business, other than any such information that is publicly available
or  available  to  the  Lender  on  a  nonconfidential  basis  prior  to
 disclosure  by  UHI  or  the
 Borrowers, provided that such information is identified at the time of delivery as confidential.
Any Person required to maintain the confidentiality of Information as provided in this Section
shall be considered to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.


Section 12.13.  Joint  and  Several  Liability  of  Borrowers.  Each  Borrower
acknowledges and agrees that, whether or not specifically indicated as such
in a Loan Document,
all  Obligations  shall  be  joint  and  several  Obligations  of  each
 individual  Borrower,  and  in
furtherance  of  such  joint  and  several  Obligations,  each  Borrower  hereby
 irrevocably  and
unconditionally  guarantees  the  payment  of  all  Obligations  of  each  other
 Borrower. Each
Borrower  hereby  acknowledges  and  agrees  that  such  Borrower  shall  be
 jointly  and  severally






 


40



--------------------------------------------------------------------------------



 
            liable to the Lender for all representations, warranties, covenants, obligations and indemnities of
the Borrowers hereunder.


[Signature Page Follows]
 




























































































































41






--------------------------------------------------------------------------------




[amendedcreditagreement1.jpg]

 

--------------------------------------------------------------------------------


[amendedcreditagreement2.jpg]

 

--------------------------------------------------------------------------------


Schedule 6.04
 


Liabilities (in Excess of $25,000,000)
 


1. U-Haul  International,  Inc.  is  the  guarantor  of  all  obligations  under
 that  Amended  and
Restated Credit Agreement among Amerco Real Estate Company, Amerco Real Estate Company
of Texas, Inc., Amerco Real Estate Company of Alabama, Inc., U-Haul Co. of Florida, U-Haul
International, Inc. and Merrill Lynch Commercial Finance Corp., dated as of June 8, 2005, 
as amended, in the amount of $500,000,000.


2. U-Haul International, Inc. is the guarantor of certain obligations under the $240,000,000,
in  aggregate  amount,  of  CMBS  loans  originated  by  Merrill  Lynch
 Mortgage  Lending,  Inc.  to
 affiliates of U-Haul International, Inc., dated June 8, 2005.


3. U-Haul International, Inc. is the guarantor of certain obligations under the $240,000,000,
in aggregate amount, of CMBS loans originated by Morgan Stanley Mortgage Capital, Inc. to
affiliates of U-Haul International, Inc., dated June 8, 2005.


4. U-Haul Leasing & Sales Co. is the lessee under a Master Equipment Lease, between AIG
Commercial  Equipment  Finance,  Inc.,  as  lessor  and  U-Haul  Leasing  &
 Sales  Co.,  dated
March 29, 2005, in the amount of $42,818,676.35.


5. U-Haul  Leasing  &  Sales  Co.  is  the  lessee  under  a  Master  Equipment
 Lease,  between
Banc  of  America  Leasing  &  Capital,  LLC,  as  lessor  and  U-Haul  Leasing
 &  Sales  Co.,  dated
December 19, 1997, in the amount of $54,696,396.62.


6. U-Haul  Leasing  &  Sales  Co.  is  the  lessee  under  a  Master  Equipment
 Lease,  between
General  Electric  Capital  Corporation,  as  lessor  and  U-Haul  Leasing  &
 Sales  Co.,  dated
October 22, 2004, in the amount of $90,950,539.06.


7. U-Haul  Leasing  &  Sales  Co.  is  the  lessee  under  a  Master  Equipment
 Lease,  between
Merrill Lynch Capital, a division of Merrill Lynch Business Financial Services
Inc., as lessor and
U-Haul Leasing & Sales Co., dated April 30, 2004, in the amount of
$40,875,369.22.


8. U-Haul Leasing & Sales Co., U-Haul Co. of Arizona and U-Haul International, Inc. are
borrowers pursuant  to  a  Credit  Agreement  between  such  parties,  U-Haul
 International,  Inc.  as
 guarantor and Merrill Lynch Commercial Finance Corporation, as lender, dated as of June
28,
2005, in an amount up to $150,000,000.


9. U-Haul  Leasing  is  lessee  under  a  Master  Equipment  Lease,  between
 Chase  Equipment
Leasing, Inc. as Lessor and U-Haul Leasing & Sales Co., dated June 17, 1999, in the amount of
$38,764,463.17.


10. U-Haul  Leasing  is  lessee  under  a  Master  Equipment  Lease,  between
 National  City
Leasing Corporation, as Lessor and U-Haul Leasing & Sales Co., dated December 15, 1999, in
the amount of $30,638,189.26.










 

--------------------------------------------------------------------------------









 
11. Obligations as Guarantor under that certain Promissory Note dated August 12, 2005 in
the maximum amount of up to $50,000,000 (of which $20,000,000 has currently been drawn)
made by AREC Holdings, LLC and UHIL Holdings, LLC in favor of Morgan Stanley Mortgage
Capital, Inc.


12. U-Haul Leasing & Sales Co., U-Haul Co. of Arizona and U-Haul International, Inc. are
borrowers pursuant  to  a  Credit  Agreement  between  such  parties,  U-Haul
 International,  Inc.  as
guarantor  and  Merrill  Lynch  Commercial  Finance  Corporation,  as  lender,
 dated  as  of
November 10, 2005, in an amount up to $150,000,000.


13. U-Haul Leasing & Sales Co., U-Haul Co. of Arizona and U-Haul International, Inc. are
 borrowers pursuant to a Credit Agreement between such parties, U-Haul International, Inc. and
AMERCO  as  guarantors,  Orange  Truck  Trust  2006,  as  Collateral  Agent  and
 BTMU  Capital
Corporation, as lender, dated as of May 31, 2006, in an amount up to
$150,000,000.


14. U-Haul Leasing & Sales Co., U-Haul Co. of Arizona and U-Haul International, Inc. are
 borrowers pursuant to a Credit Agreement between such parties, U-Haul International, Inc., as
 guarantor, and Bayerische Hypo- und Vereinsbank AG, New York Branch, as lender, dated as of
June 6, 2006, in an amount up to $50,000,000.


15. U-Haul Leasing & Sales Co., U-Haul Co. of Arizona and U-Haul International, Inc. are
 borrowers pursuant to a Credit Agreement between such parties, U-Haul International, Inc. and
AMERCO,  as  guarantors,  and  U.S.  Bancorp  Equipment  Finance  Inc.,  as
 lender,  dated  as  of
February 12, 2007, in an amount up to $30,000,000.
 






































































2



--------------------------------------------------------------------------------



 
Schedule 6.15
 


Insurance Policies
 






AMERCO Insurance Program




 


 



Liability and                        Excess Insurance Policies
Business Auto                                                   
                        Various A RatedCarriers
 
                                                  Lead Excess CarrierAIG
 
$15 Million XS SIR
 







Service Vehicles and Hawaii        Rental Fleet                Self Insured
Retention
and Alaska Rental Fleet                Self-Insured Status                $5
Million
Republic Western Policy             Department of Transportaion 
                            Arizona


Minimum Financial                                      Minimum Financial
Responsibility Limits                                  Responsibility Limits
 
 
 
 



The insurance program for AMERCO                            Workers Compensation
includes D&O Insurance, Crime,                                     AIG
Aviation Insurance.
 


The excess liability insurance program
includes business auto. All carriers
have drop down endorsements should
the carrier below be unable to
respond.                                                                               
Property Insurance
                                                                                                                                                                           
 AIG
                                                                                                                                                                    
$100 Million XS
                                                                                                                                                                     
  Deductible
The self-insured status by Arizona
DOT is for those trucks licensed
in                                                                                      
Property Insurance
Arizona which are all trucks except
for                                                                                           Deductible
those in Hawaii and
Alaska.                                                                                                                $500,000
 


 








--------------------------------------------------------------------------------




 



 
EXHIBIT A
 


[FORM OF ASSIGNMENT AND ACCEPTANCE]


 


ASSIGNMENT AND ACCEPTANCE
 


Reference is made to the Amended and Restated Credit Agreement, dated as of
March 12, 2007 (as the same may be amended, supplemented or otherwise modified from time to
time,  the  “Credit  Agreement”),  among  U-HAUL  LEASING  &  SALES  CO.,  a
 Nevada
corporation,  U-HAUL  INTERNATIONAL,  INC.,  a  Nevada  corporation,  and
 MERRILL
LYNCH COMMERCIAL FINANCE CORP., as Lender.
 Capitalized terms used herein but not
defined herein shall have the meanings assigned to such terms in the Credit
Agreement.


1. The  assignor  named  below  (the  “Assignor”)  sells  and  assigns,  without
 recourse, to the assignee named below (the “Assignee”), and the Assignee hereby purchases and
assumes, without recourse, from the Assignor, effective as of the Effective Date set forth below,
the  interests  set  forth  below  (the  “Assigned  Interest”)  in  the
 Assignor’s  rights  and  obligations
 under the Credit Agreement, including, without limitation, the percentages and amounts set forth
on the reverse hereof of (a) the Commitments of the Assignor on the Effective Date and (b) the
Loans owing to the Assignor that are outstanding on the Effective Date.
 The Assignee hereby
acknowledges receipt of a copy of the Credit Agreement.
 From and after the Effective Date (a)
the Assignee shall be a party to and be bound by the provisions of the Credit Agreement and, to
the  extent  of  the  interests  assigned  by  this  Assignment  and
 Acceptance,  have  the  rights  and
 obligations of a Lender thereunder and under the Loan Documents and (b) the Assignor shall, to
the extent of the interests assigned by this Assignment and Acceptance, relinquish its rights and
be  released  from  its  obligations  under  the  Credit  Agreement  (and  in
 the  event  that  this
Assignment  and  Acceptance  covers  all  or  the  remaining  portion  of  the
 Assignor’s  rights  and
 obligations under the Credit Agreement, the Assignor shall cease to be a party thereto but shall
continue to be entitled to the benefits of Sections 5.09, 5.10 and 12.05 thereof, as well as to any
fees accrued for its account and not yet paid).
 


2. This Assignment and Acceptance is being delivered to the Assignor and the
 Borrowers, together with, if the Assignee is organized under the laws
of a jurisdiction outside the
 United States, the forms specified in Section 5.10 of the Credit Agreement, duly completed and
executed by such Assignee.


3. This  Agreement  and  Acceptance  shall  be  governed  by,  and  construed
 in
accordance with, the laws of the State of New York.
 































 




A-1



--------------------------------------------------------------------------------



 
Date of Assignment:
 
Legal Name of Assignee:
 
Legal Name of Assignor:
 
Assignee’s Address for
Notices


Effective Date of Assignment (may not be fewer than five Business Days after the
Date of Assignment):


The terms set forth above are hereby agreed to:








[_____________________]
as Assignor,
 






By:_____________________  
 
Name:
 
Title:






[_________________________]
as Assignee,
 
 








By: _______________________ 
 

Name:

Title:








































 


A-2



--------------------------------------------------------------------------------



 
B-1
 
EXHIBIT B
 



 
                                        [FORM OF GUARANTEE AGREEMENT]
 










GUARANTEE
 


GUARANTEE, dated as of March 12, 2007, made by U-HAUL
 INTERNATIONAL, INC. (the “Guarantor”), in favor of MERRILL LYNCH COMMERCIAL
FINANCE CORP., as lender (the “Lender”), parties to the Credit Agreement
referred to below.
 


RECITALS
 


Pursuant to the Amended and Restated Credit Agreement, dated as of March 12,
2007  (as  amended,  supplemented  or  otherwise  modified  from  time  to
 time,  the  “Credit
Agreement”), among U-HAUL SALES & LEASING CO., U-HAUL CO. OF ARIZONA and U-
HAUL  INTERNATIONAL,  INC.  (each,  a  “Borrower”  and  collectively, the
 “Borrowers”),  the
Guarantor and the Lender, the Lender has agreed to make loans to the Borrower upon the terms
and subject to the conditions set forth therein, such loans to be evidenced by the Note issued by
the Borrower thereunder.
 The Borrowers are members of an affiliated group of corporations that
includes the Guarantor.
 The Borrowers and the Guarantor are engaged in related businesses, and
the Guarantor will derive substantial direct and indirect benefit from the making of the loans.
 It
is a condition precedent to the obligation of the Lender to make the loans to the Borrowers under
the Credit Agreement that the Guarantor hereto shall have executed and delivered this Guarantee
to the Lender.


NOW, THEREFORE, in consideration of the premises and to induce the Lender
to  enter  into  the  Credit  Agreement  and  make  the  loans  to  the
 Borrowers,  under  the  Credit
Agreement, the Guarantor hereby agrees with the Lender as follows:


 1. Defined terms.


(a)  Unless otherwise defined herein, terms defined in the Credit Agreement 
and used herein shall have the meanings given to them in the Credit Agreement.
 


(b) The  words  “hereof,”  “herein”  and  “hereunder”  and  words  of  similar
 import
 when used in this Guarantee shall refer to this Guarantee as a whole and not to any particular
provision of this Guarantee, and section and paragraph references are to this Guarantee unless
otherwise specified.


(c)  The  meanings  given  to  terms  defined  herein  shall  be  equally
 applicable  
to both the singular and plural forms of such terms.


2. Guarantee.










 


 



 


B-8



--------------------------------------------------------------------------------



 
(a)
 The Guarantor hereby, unconditionally and irrevocably, guarantees to the Lender and
its respective successors, indorsees, transferees and assigns, the prompt and complete payment
and performance by each of U-Haul Sales & Leading Co. and U-Haul Co. of Arizona (each, an
“Affiliate  Borrower”  and  collectively,  the  “Affiliate  Borrowers”)  of  its
 obligations  under  the
Loan Documents, whether at stated maturity, by acceleration or otherwise.


(b) Anything herein or in any other Loan Document to the contrary notwithstanding, the
maximum liability of the Guarantor hereunder and under the other Loan Documents shall in no
vent exceed the amount which can be guaranteed by the Guarantor under applicable federal and
tate laws relating to the insolvency of debtors.


(c)  The  Guarantor  further  agrees  to  pay  any  and  all  expenses
 (including,  without
limitation, all fees and disbursements of counsel) which may be paid or incurred
by the Lender in
enforcing, or obtaining advice of counsel in respect of, any rights with respect to, or collecting,
any or all of
the Obligations and/or enforcing any rights with respect to, or collecting against, the
 Guarantor under this Guarantee.
 This Guarantee shall remain in full force and effect until the
 Obligations are paid in full and the Commitments are terminated, notwithstanding that from time
to time prior thereto the Affiliate Borrowers, individually or collectively, may be free from any
Obligations.


(d) The  Guarantor  agrees  that  the  Obligations  may  at  any  time  and
 from  time  to  time
exceed the amount of the liability of the Guarantor hereunder without impairing this Guarantee
or affecting the rights and remedies of the Lender hereunder.


(e)
 No payment or payments made by any Borrower, the Guarantor, any other guarantor
or any other Person or received or collected by the Lender from any Borrower, the Guarantor,
any other guarantor or any other Person by virtue of any action or proceeding or any set-off or
appropriation or application at any time or from
time to time in reduction of or in payment of the
Obligations  shall  be  deemed  to  modify,  reduce,  release  or  otherwise
 affect  the  liability  of  the
Guarantor  hereunder  which  shall,  notwithstanding  any  such  payment  or
 payments  other  than
payments made by the Guarantor in respect of the Obligations or payments received or collected
from  the  Guarantor  in  respect  of  the  Obligations,  remain  liable  for
 the  Obligations  up  to  the
maximum  liability  of  the  Guarantor  hereunder  until  the  Obligations  are
 paid  in  full  and  the
Commitments are terminated.
 


(f)
The Guarantor agrees that whenever, at any time, or from time to time, it shall make
any  payment  to  the  Lender  on  account  of  its  liability  hereunder,  it
 will  notify  the  Lender  in
writing that such payment is made under this Guarantee for such purpose.
 


3. Right of Set-off.
 The Guarantor hereby irrevocably authorizes the Lender at any time
and from time to time without notice to the Guarantor, any such notice being expressly waived
by the Guarantor, to set-off and appropriate and apply any and all deposits (general or special,
time  or  demand,  provisional  or  final),  in  any  currency,  and  any  other
 credits,  indebtedness  or
claims, in any currency, in each case whether direct or indirect, absolute or contingent, matured
or unmatured, at any time held or owing by the Lender to or for the credit or the account of the
Guarantor, or any part thereof in such amounts as the Lender may elect, against and on account
of the obligations and liabilities of the Guarantor to the Lender hereunder and claims of every
 








B-2



--------------------------------------------------------------------------------



 
       nature  and  description  of  the  Lender  against  the  Guarantor,  in
 any  currency,  whether  arising
         hereunder,  under  the  Credit  Agreement,  the  Note,  any  Loan
 Documents  or  otherwise,  as  the
       Lender may elect, whether or not the Lender has made any demand for payment and although
       such obligations, liabilities and claims may be contingent or unmatured.
 The Lender shall notify
       the Guarantor promptly of any such set-off and the application made by the Lender, provided
       that the failure to give such notice shall not affect the validity of such set-off and application.
       The  rights  of  the  Lender  a  under  this  Section  are  in  addition
 to  other  rights  and  remedies
       (including, without limitation, other rights of set-off) which the Lender
may have.


4. No  Subrogation.
 Notwithstanding any payment or payments made by the Guarantor
 hereunder or any set-off or application of funds of the Guarantor by the Lender, the Guarantor
shall  not  be  entitled  to  be  subrogated  to  any  of  the  rights  of  the
 Lender  against  the  Affiliate
 Borrowers or any other guarantor or any collateral security or guarantee or right of offset held by
any Lender for the payment of the Obligations, nor shall the Guarantor seek or
be entitled to seek
any contribution or reimbursement from the Affiliate Borrowers or any
other guarantor in respect
of  payments  made  by  the  Guarantor  hereunder,  until  all  amounts  owing
 to  the  Lender  by  the
Affiliate  Borrowers  on  account  of  the  Obligations  are  paid  in  full
 and  the  Commitments  are
terminated. If any amount shall be paid to the Guarantor on account of such
subrogation rights at
 any time when all of the Obligations shall not have been paid in full, such amount shall be held
by the Guarantor in trust for the Lender, segregated from other funds of the Guarantor, and shall,
forthwith upon receipt by the Guarantor, be turned over to the Lender in the exact form received
by  the  Guarantor  (duly  indorsed  by  the  Guarantor  to  the  Lender,  if
 required),  to  be  applied
against  the  Obligations,  whether  matured  or  unmatured,  in  such  order
 as  the  Lender  may determine.


5. Amendments, etc. with respect to the Obligations; Waiver of Rights.
 The Guarantor
shall remain obligated hereunder notwithstanding that, without any reservation of rights against
the Guarantor and without notice to or further assent by the Guarantor, any demand for payment
of any of the Obligations made by the Lender may be rescinded by such party and any of the
Obligations
continued, and the Obligations, or the liability of any other party upon or for
any part thereof,  or  any  
collateral  security  or  guarantee  therefor  or  right  of  offset  with
 respect  thereto, may,  from  time  
to  time,  in  whole  or  in  part,  be  renewed,  extended,  amended,
 modified, accelerated,  compromised,  
waived,  surrendered  or  released  by  the  Lender,  and  the  Credit
Agreement,  the  Note  and  the  
other  Loan  Documents  and  any  other  documents  executed  and delivered  in
 connection  
therewith  may  be  amended,  modified,  supplemented  or  terminated,  in whole
 or  in  part,  as  
the  Lender  may  deem  advisable  from  time  to  time,  and  any  collateral
security,  guarantee  or  
right  of  offset  at  any  time  held  by  the  Lender  for  the  payment  of
 the Obligations may be sold, 
exchanged, waived, surrendered or released.  The Lender shall not have
any obligation to protect,
secure, perfect or insure any Lien at any time held by it as security forthe Obligations or for this 
Guarantee or any property subject thereto.  When making any demand
hereunder against the 
Guarantor, the Lender may, but shall be under no obligation to, make a
similar demand on the 
Affiliate Borrowers or any other guarantor, and any failure by the Lender
to make any such demand or to collect any payments from the Affiliate Borrowers or any such
other guarantor or any release of an Affiliate Borrower or such other guarantor shall not relieve
the Guarantor of its obligations or liabilities hereunder, and shall not impair or affect the rights
and remedies, express or implied, or as a matter of law, of the Lender against the Guarantor.
 For






 


B-3



--------------------------------------------------------------------------------



 
      the  purposes  hereof  “demand”  shall  include  the  commencement  and
 continuance  of  any
          legal proceedings.


6. Guarantee  Absolute  and  Unconditional.
 The Guarantor waives any and all notice of
the creation, renewal, extension or accrual of any of the Obligations and notice of or proof of
reliance by the Lender upon this Guarantee or acceptance of this Guarantee, the Obligations, and
any  of  them,  shall  conclusively  be  deemed  to  have  been  created,
 contracted  or  incurred,  or
renewed,  extended,  amended  or  waived,  in  reliance  upon  this  Guarantee;
 and  all  dealings
between  the  Affiliate  Borrowers  and  the  Guarantor,  on  the  one  hand,
 and  the  Lender  and  the
Affiliate Borrowers, on the other hand, likewise shall be conclusively presumed to have been had
or consummated in reliance upon this Guarantee.
 The Guarantor waives diligence, presentment,
protest,  demand  for  payment  and  notice  of  default  or  nonpayment  to  or
 upon  the  Affiliate
Borrowers  or  the  Guarantor  with  respect  to  the  Obligations.  The
 Guarantor  understands  and
agrees  that  this  Guarantee  shall  be  construed  as  a  continuing,
 absolute  and  unconditional
guarantee of payment without regard to (a) the validity, regularity or enforceability of the Credit
Agreement, the Note or any other Loan Document, any of the Obligations or any other collateral
security therefor or guarantee or right of offset with respect thereto at any time or from time to
time  held  by  the  Lender,  (b)  any  defense,  set-off  or  counterclaim
 (other  than  a  defense  of
payment of performance) which may at any time be available to or be asserted by the Affiliate
Borrowers against the Lender, or (c) any other circumstance whatsoever (with or without notice
to  or  knowledge  of  any  Affiliate  Borrower  or  the  Guarantor)  which
 constitutes,  or  might  be
construed  to  constitute,  an  equitable  or  legal  discharge  of  any
 Affiliate  Borrower  for  the
Obligations, or of the Guarantor under this Guarantee, in bankruptcy or in any other instance.
When  pursuing  its  rights  and  remedies  hereunder  against  the  Guarantor,
 the  Lender  may,  but
shall  be  under  no  obligation  to,  pursue  such  rights  and  remedies  as
 it  may  have  against  any
Affiliate  Borrower  or  any  other  Person  or  against  any  collateral
 security  or  guarantee  for  the
Obligations or any right of offset with respect thereto, and any failure by the Lender to pursue
such other rights or remedies or to collect any
payments from any Affiliate Borrower or any such
other Person or to realize upon any such collateral security or guarantee or to exercise any such
right of offset, or any release of any Affiliate Borrower or any such other Person or any such
collateral  security,  guarantee  or  right  of  offset, shall  not  relieve
 the  Guarantor  of  any  liability
hereunder,  and  shall  not  impair  or  affect  the  rights  and  remedies,
 whether  express,  implied  or
available as a matter of law, of the Lender against the Guarantor.
 This Guarantee shall remain in
full force and effect and be binding in accordance with and to the extent of its terms upon the
Guarantor and the successors and assigns thereof, and shall inure to be benefit of the Lender, and
its  respective  successors,  indorsees,  transferees  and  assigns,  until  all
 the  Obligations  and  the
obligations of the Guarantor under this Guarantee shall have been satisfied by payment in full
and  the  Commitments  shall  be  terminated,  notwithstanding  that  from  time
 to  time  during  the
term of the Credit Agreement the Affiliate Borrowers, individually or collectively, may be free
from any Obligations.


7. Reinstatement.
 This Guarantee shall continue to be effective, or be reinstated, as the
 case may be, if at any time payment, or any part thereof, of any of the Obligations is rescinded or
must  otherwise  be  restored  or  returned  by  the  Lender  upon  the
 insolvency,  bankruptcy,
 dissolution, liquidation or reorganization of any Affiliate Borrower or the Guarantor, or upon or
as a result of the appointment of a receiver, intervenor or conservator of, or trustee or similar






 


B-4



--------------------------------------------------------------------------------



 
    officer  for,  any  Affiliate  Borrower  or  the  Guarantor  or  any
 substantial  part  of  its  property,  
    or otherwise, all as though such payments had not been made.


8. Not  Affected  by  Bankruptcy. Notwithstanding  any  modification,  discharge
 or
 extension of the Obligations or any amendment, modification, stay or cure of the Lender's rights
which may occur in any bankruptcy or reorganization case or proceeding against any Affiliate
Borrower, whether permanent or temporary, and whether or not assented to by the Lender, the
Guarantor hereby agrees that it shall be obligated hereunder to pay and perform the Obligations
and  discharge  their  other  obligations  in  accordance  with  the  terms  of
 the  Obligations  and  the
terms  of  this  Guarantee.  The  Guarantor  understands  and  acknowledges
 that,  by  virtue  of  this
 Guarantee, it has specifically assumed any and all risks of a bankruptcy or reorganization case or
proceeding  with  respect  to  any  or  all  Affiliate  Borrowers. Without  in
 any  way  limiting  the
 generality of the foregoing, any subsequent modification of the Obligations in any reorganization
case concerning any Affiliate Borrower shall not affect the obligation of the Guarantor to pay
and perform the Obligations in accordance with the original terms thereof.


9. Payments.
 The Guarantor hereby guarantees that payments hereunder will be paid to
the Lender without set-off or counterclaim
in U.S. Dollars at the office of the Lender specified in
Section 9.02 of the Credit Agreement.


10. Notices. All notices, requests and demands to or upon the Lender,
or the Guarantor to
be  effective  shall  be  in  writing  (or  by  telex,  fax  or  similar
 electronic  transfer  confirmed  in
writing) and shall be deemed to have been duly given or made (1) when delivered by hand or (2)
if given by mail, when deposited in the mails by certified mail, return receipt requested, or (3) if
by telex, fax or similar electronic transfer, when sent and receipt has been confirmed, addressed
as follows:


(a)  if  to  the  Lender,  at  its  address  or  transmission  number  for
 notices  provided  in
Section 12.01 of the Credit Agreement; and


(b) if to the Guarantor, at its address or transmission number for notices set forth under
its signature below.
 
      The Lender and the Guarantor may change its address and transmission numbers
for notices
      by notice in the manner provided in this Section.


11. Severability.  Any provision of this Guarantee which is prohibited
or unenforceable in
 any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any such prohibition
or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision
in any other jurisdiction.


12. Integration.  This Guarantee represents the agreement of the Guarantor
with respect to
the subject matter hereof and there are no promises or representations by the Lender relative to
the subject matter hereof not reflected herein.


13. Amendments in Writing; No Waiver; Cumulative Remedies.






 


B-5



--------------------------------------------------------------------------------



 
(a)  None  of  the  terms  or  provisions  of  this  Guarantee  may  be  waived,
 amended,
 supplemented or otherwise modified except by a written instrument executed by the Guarantor
and the Lender, provided that any provision of this Guarantee may be waived by the Lender in a
letter or agreement executed by the Lender or by telex or facsimile transmission
from the Lender.


(b) The Lender shall not by any act (except by a written instrument pursuant to Section
18(a) hereof), delay, indulgence, omission or otherwise be deemed to have waived any right or
remedy hereunder or to have acquiesced in any default or Event of Default or in any breach of
any of the terms and conditions hereof.
 No failure to exercise, nor any delay in exercising, on
the part of the Lender, any right, power or privilege hereunder shall operate as a waiver thereof.
No single or partial exercise of any right, power or privilege hereunder shall preclude any other
or further exercise thereof or the exercise of any other right, power or privilege.
 A waiver by the
Lender of any right or remedy hereunder on any one occasion shall not be construed as a bar to
any right or remedy which the Lender would otherwise have on any future
occasion.


The rights and remedies herein provided are cumulative, may be exercised singly
or concurrently and are not exclusive of any other rights or remedies provided
by law.


14. Section  Headings.
 The section headings used in this Guarantee are for convenience
of reference only and are not to affect the construction hereof or be taken into consideration in
the interpretation hereof.


15. Successors  and  Assigns.  This  Guarantee  shall  be  binding  upon  the
 successors  and
assigns  of  the  Guarantor  and  shall  inure  to  the  benefit  of  the
 Lender  and  its  successors
  and assigns.


16. GOVERNING  LAW. THIS  GUARANTEE  SHALL  BE  GOVERNED  BY,  AND
 CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE
OF NEW YORK.


17. Submission  To  Jurisdiction;  Waivers. The  Guarantor  hereby  irrevocably
 and unconditionally:
 


(a)  submits  for  itself  and  its  property in  any  legal  action or
 proceeding relating to this
Guarantee  and  the  other  Loan  Documents  to  which  it  is  a  party,  or
 for  recognition  and
enforcement of any judgment in respect thereof, to the non-exclusive general jurisdiction of the
courts of the State of New York, the courts of the  United States  of  America
 for  the  Southern
District of New York, and appellate courts from any thereof;


(b) consents that any such action or proceeding may be brought in such courts
and waives
 any objection that it may now or hereafter have to the venue of any such action or proceeding in
any such court or that such action or proceeding was brought in an inconvenient court and agrees
not to plead or claim the same;


(c)
 agrees that service of process in any such action or proceeding may be effected by
 mailing a copy thereof by registered or certified mail (or any substantially similar form of mail),
postage  prepaid,  to  the  Guarantor  at  its  address  set  forth  under  its
 signature  below  or  at  such
other address of which the Lender shall have been notified pursuant hereto;
 






B-6



--------------------------------------------------------------------------------



 
(d) agrees  that  nothing  herein  shall  affect  the  right  to  effect
 service  of  process  in  any
other manner permitted by law or shall limit the right to sue in any
other jurisdiction; and


(e)
 waives, to the maximum extent not prohibited by law, any right it may have to claim
or recover in any legal action or proceeding referred to in this Section any special, exemplary,
punitive or consequential damages.


18. Acknowledgments. The Guarantor hereby acknowledges that:


(a)  it  has  been  advised  by  counsel  in  the  negotiation,  execution  and
 delivery  of  this
Guarantee and the other Loan Documents to which it is a party;


(b) The Lender has no fiduciary relationship with nor duty to the Guarantor arising out of
or in connection with this Guarantee or any of the other Loan Documents to which it is a party,
and  the  relationship  between  the  Guarantor  and  the  Affiliate  Borrowers
 on  the  one  hand,  and
Guarantor and Lender , on the other hand, in connection herewith or therewith is solely that of
debtor and creditor; and


(c)
 no joint venture is created hereby or by the other Loan Documents or otherwise exists
by virtue of the transactions contemplated hereby among the Guarantor, the Affiliate Borrowers
and the Lender.


19. WAIVER  OF  JURY  TRIAL. EACH  GUARANTOR  HEREBY  IRREVOCABLY
AND  UNCONDITIONALLY  WAIVES  TRIAL  BY  JURY  IN  ANY  LEGAL  ACTION  OR
 PROCEEDING RELATING TO THIS GUARANTEE OR ANY OTHER LOAN DOCUMENT
AND FOR ANY COUNTERCLAIM THEREIN.




 


[Signature Page Follows]
 
























































B-7



 

--------------------------------------------------------------------------------


B-1
 


        IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee to be duly executed and 
        
delivered by its duly authorized officer as of the day and year first above
written.
 
U-HAUL INTERNATIONAL, INC.
 
By:__________________ 
  Name:
  Title:


Address for Notices:


2727 North Central Avenue
Phoenix, Arizona 85004
Tel: (775) 688-6300
Fax: (775) 688-6338








 


Date: November __, 2005




ACCEPTED AND AGREED:




MERRILL LYNCH COMMERCIAL FINANCE CORP.








By: __________________
   Name:
   Title:
 













































 


B-8



--------------------------------------------------------------------------------



 
EXHIBIT C
 


FORM OF BORROWING REQUEST
 


_____________, 20__
 


Merrill Lynch Bank Commercial Finance Corp.
4 World Financial Center, 10th Floor
New York, New York  10080
Attention: [________]


Re: $100,000,000 Credit Agreement
 


Ladies and Gentlemen:
 


The undersigned are Responsible Officers of U-Haul Leasing & Sales Co., U-Haul
Co. of
Arizona and U-Haul International, Inc. (collectively, the “Borrowers”), and are
authorized to
execute and deliver this Borrowing Request on behalf of the Borrowers pursuant
to the Amended
and Restated Credit Agreement, dated as of March 12, 2007 (as amended,
supplemented or
modified from time to time, the “Agreement”), among the Borrowers, U-Haul
International, Inc.,
as Servicer/Manager and Guarantor, and Merrill Lynch Commercial Finance Corp.
Capitalized
terms not otherwise defined herein have the meanings ascribed thereto in the
Agreement. The
Borrowers hereby request that a Loan be made under the Agreement on __________,
20__ in the
amount of $__________. In connection with the foregoing, the undersigned hereby
certifies, on
behalf of the Borrowers, as follows:
 


(i) Each of the representations and warranties contained in Article Six
of the Agreement is true and correct in all respects on and as of the date
hereof as though
made as of the date hereof and on the date of the Loan requested hereby,
immediately
after giving effect to the such Loan.


(ii) No Default or Event of Default has occurred and is occurring. No
Default, Event of Default or Borrowing Base Deficiency will exist as a result
of making
the requested Loan.
 


(iii) Attached hereto as Schedule I is a copy of the Borrowing Base
Certificate calculated as of ______, 20__, together with an accompanying Vehicle
Schedule.


(iv) Attached hereto as Schedule II is the confirmation of receipt of the
Custodian required pursuant to Section 4.02(b) of the Agreement, if applicable.


(v) No Material Adverse Change has occurred since June 28, 2005.
 





















 




C-1



--------------------------------------------------------------------------------



 
The information supplied in the Schedules hereto is accurate as of the dates
specified therein.


U-HAUL LEASING & SALES CO.




By: __________________
   Name:
   Title:




U-HAUL CO. OF ARIZONA




 
By: __________________
   Name:
   Title:



U-HAUL INTERNATIONAL, INC.




 
By: __________________
   Name:
   Title:




































































 





--------------------------------------------------------------------------------





 
EXHIBIT D
 








[FORM OF BORROWING BASE CERTIFICATE]
 



























































































































 




D-1



--------------------------------------------------------------------------------









Monthly Analysis
 
Aged Truck Revolving Facility
 
Borrowing Base Analysis
 







Date: 3/12/2007
 
Borrowing Base Calculation


        Age        Model Type         Model Year        Assigned Value    # of
Units          Market Value        Advance Rate        Borrowing Base


14 years
DC
1993
$2,500
1,121
$2,802,500
65%
$1,821,625
 
13 years
 
DC
 
1994
 
$3,500
 
4,144
 
$14,504,000
 
65%
 
$9,427,600
 
12 years
 
DC
 
1995
 
$4,500
 
1,709
 
$7,690,500
 
65%
 
$4,998,825
 
11 years
 
DC
 
1996
 
$5,000
 
3,644
 
$18,220,000
 
65%
 
$11,843,000
 
10 years
 
DC
 
1997
 
$5,500
 
3,511
 
$19,310,500
 
65%
 
$12,551,825
 
9 years
 
DC
 
1998
 
$6,000
 
1,802
 
$10,812,000
 
65%
 
$7,027,800
 
8 years
 
DC
 
1999
 
$6,500
 
2,879
 
$18,713,500
 
65%
 
$12,163,775
 
13 years
 
EL
 
1994
 
$4,500
 
3,446
 
$15,507,000
 
65%
 
$10,079,550
 
10 years
 
EL
 
1997
 
$5,500
 
1,397
 
$7,683,500
 
65%
 
$4,994,275
 
9 years
 
EL
 
1998
 
$6,500
 
3,858
 
$25,077,000
 
65%
 
$16,300,050
 
7 years
 
EL
 
2000
 
$9,000
 
551
 
$4,959,000
 
65%
 
$3,223,350
 
14 years
 
GH
 
1993
 
$3,500
 
2,065
 
$7,227,500
 
65%
 
$4,697,875
 
13 years
 
GH
 
1994
 
$4,500
 
252
 
$1,134,000
 
65%
 
$737,100
 
12 years
 
GH
 
1995
 
$5,500
 
1,172
 
$6,446,000
 
65%
 
$4,189,900
 
8 years
 
GH
 
1999
 
$8,500
 
239
 
$2,031,500
 
65%
 
$1,320,475
 
7 years
 
GH
 
2000
 
$9,500
 
226
 
$2,147,000
 
65%
 
$1,395,550
 
7 years
 
JH
 
2000
 
$10,750
 
182
 
$1,956,500
 
65%
 
$1,271,725
       
 
       32,198
 
        $166,222,000
 
 
              $108,044,300

 





--------------------------------------------------------------------------------




 
EXHIBIT E
 








[FORM OF MONTHLY SETTLEMENT REPORT]
 






 
E-1



--------------------------------------------------------------------------------



 




[ML to provide revised form of report]
 

































































































 




E-2



--------------------------------------------------------------------------------



 
EXHIBIT F
 


FORM OF NOTE


NOTE


$100,000,000.00                                             March 12, 2007


FOR VALUE RECEIVED, U-Haul Leasing & Sales Co., a Nevada corporation, U-Haul
Co.  of  Arizona,  an  Arizona  corporation  an  U-Haul  International,  Inc.,
 a  Nevada  Corporation
(collectively, the “Borrowers”), jointly and severally, hereby unconditionally promise to pay to
Merrill Lynch Commercial Finance Corp., a Delaware corporation (the “Lender”),
by wire
transfer  to  such  location  or  account  in  the  United  States  as  the
 Lender  shall  specify  to  the
Borrower from time to time, in Federal or other immediately available funds in lawful money of
the  United  States  the  principal  amount  of  ONE HUNDRED  MILLION  DOLLARS
($100,000,000.00)  or,  if less,  the  aggregate  unpaid  principal  amount  of
 all  Loans  made  to  the
Borrower pursuant to the Agreement (as defined herein) in installments in such amounts and on
such dates as are determined pursuant to the Agreement.


The  Borrowers,  jointly  and  severally,  promise  to  pay  interest  on  the
 unpaid  principal
 amount of all Loans made by the Lender hereunder and under the Agreement from time to time
 from the date each such Loan is made until payment in
full thereof, in like money at the rates and
on the dates set forth in the Agreement.


To the extent not due prior to such time, the entire unpaid principal balance of this Note,
together with accrued unpaid interest, shall be due and payable upon the occurrence of an Event
of Default.


The Lender shall (i) record on its books the date and amount of each Loan made by the
Lender to the Borrower hereunder and (ii) prior to any transfer of this Note (or, at the discretion
of the Lender, at any other time), endorse such information on the schedule attached hereto 
or any continuation thereof.
 The failure of the Lender to make any such recordation shall not affect
the obligations of the Borrowers under this Note or the Agreement.
 


This Note may be assigned or participated only in accordance with Section 12.04(b) of
the  Agreement. Any  purported  assignment  or  participation  of  this  Note
 in  violation  of  such
Section shall be null and void ab initio.


This Note is the Note referred to in and is entitled to the benefits and subject to the terms
of,  the  Amended  and  Restated  Credit  Agreement,  dated  as  of  March  12,
 2007  (as  amended,
supplemented or modified from time to time, the “Agreement”), among the Borrowers, U-Haul
International,  Inc.,  as  Servicer/Manager  and  Guarantor,  and  the
 Lender. The  Agreement
contains,  among  other  things,  provisions  for  acceleration  of  the
 maturity  hereof  upon  the
occurrence of certain stated events and also for prepayments on account of the principal hereof
prior to the maturity hereof upon the terms and conditions specified therein.















 




F-1



--------------------------------------------------------------------------------



 
Except  as  otherwise  specified  in  the  Agreement,  presentment,  demand,
 protest  and  all
other notices of any kind are hereby expressly waived by the Borrowers.


Capitalized  terms  used  herein  that  are  not  otherwise  defined  shall
 have  the  meanings
ascribed thereto in the Agreement.
 


THIS  NOTE  SHALL  BE  CONSTRUED  IN  ACCORDANCE  WITH,  AND  BE GOVERNED
BY, THE LAWS OF THE STATE OF NEW YORK.
 




U-HAUL LEASING & SALES CO.,
as a Borrower








By:  __________________
    Name:
    Title:




U-HAUL CO. OF ARIZONA,
as a Borrower








By:  __________________
    Name:
    Title:




U-HAUL INTERNATIONAL, INC.
as a Borrower








By:  __________________
    Name:
    Title:
































 


 



 




F-2



--------------------------------------------------------------------------------



 
SCHEDULE TO NOTE
 


 





Date of Loan                  Amount of Loan        Date of
Payment/Prepayment    Amout of Payment/Prepayment      Initialed by
 
__________________    __________________    __________________              
__________________            __________________

__________________    __________________    __________________              
__________________            __________________

__________________    __________________    __________________              
__________________            __________________

__________________    __________________    __________________              
__________________            __________________

__________________    __________________    __________________              
__________________            __________________

__________________    __________________    __________________              
__________________            __________________

__________________    __________________    __________________              
__________________            __________________

__________________    __________________    __________________              
__________________            __________________

__________________    __________________    __________________              
__________________            __________________

__________________    __________________    __________________              
__________________            __________________

__________________    __________________    __________________              
__________________            __________________

__________________    __________________    __________________              
__________________            __________________

__________________    __________________    __________________              
__________________            __________________

__________________    __________________    __________________              
__________________            __________________

__________________    __________________    __________________              
__________________            __________________

__________________    __________________    __________________              
__________________            __________________



 





 




F-3



--------------------------------------------------------------------------------



 
EXHIBIT G
 








MARKET VALUE


A. With respect to any Vehicle that has a Truck Age of greater than five (5)
years, its
“Market Value” shall be as follows:
 


 




Truck Age
Model Type
(in years)
EL
DC
GH
JH
5.5
$12,400
   
$14,000
6.0
$10,950
   
$13,000
6.5
$9,500
$7,000
$10,000
$12,000
7.0
$9,000
$7,000
$9,500
$10,750
7.5
$8,500
$7,000
$9,000
$9,500
8.0
$7,750
$6,500
$8,500
$8,750
8.5
$7,000
$6,000
$8,000
$8,000
9.0
$6,500
$6,000
$7,500
$7,500
9.5
$6,000
$6,000
$7,000
$7,000
10.0
$5,500
$5,500
$7,000
$7,000
10.5
$5,000
$5,000
$7,000
 
11.0
$5,000
$5,000
$6,500
 
11.5
$5,000
$5,000
$6,000
 
12.0
$5,000
$4,500
$5,500
 
12.5
$5,000
$4,000
$5,000
 
13.0
$4,500
$3,500
$4,500
 
13.5
$4,000
$3,000
$4,000
 
14.0
$3,500
$2,500
$3,500
 
14.5
$3,000
$2,000
$3,000
 
15.0
$2,500
$2,000
$2,500
 
15.5
$2,000
$2,000
$2,000
 
16.0
$2,000
$2,000
$2,000
 
16.5
 
$2,000
$2,000
 





 


        B. With respect to any Vehicle that has a Truck Age of five (5) years or
less, its “Market
Value” shall be the Black Book value of such vehicle as printed in the most
recent
January or July Black Book, or such other value to which the Lender and the
Borrowers
may mutually agree.
 





















 




G-1



--------------------------------------------------------------------------------



 
EXHIBIT H
 








[RESERVED]
 



























































































































 




H-1



--------------------------------------------------------------------------------



 
EXHIBIT I
 








[Reserved]
 



























































































































 




I-1



--------------------------------------------------------------------------------



 
EXHIBIT J
 








[Reserved]
 




























































































































J-1



--------------------------------------------------------------------------------



 
EXHIBIT K
 








WIRE INSTRUCTIONS
 








To Lender:


Account No. A/C 62030
Bank: MLBUSA
Address: 4 World Financial Center
New York, New York 10080
ABA No.: 124-084-669
Reference: 020-000-1133 CFCGABF
Re: CoPer Id#: 63931


To Borrowers:


JP Morgan Chase
Phoenix, AZ
ABA# 1221 0002 4
For benefit of: U-Haul
Account # 42 4903






































































 


 
K-2



--------------------------------------------------------------------------------



 
ANNEX I
 




ELIGIBLE VEHICLE COLLATERAL
 


As of any date of determination, a Vehicle constitutes Eligible Vehicle
Collateral
if such Vehicle meets all of the requirements set forth below:


 
            (i) such Vehicle is a motor vehicle comprising part of Borrower’s “U-Move”
fleet;


(ii) such Vehicle is in good working condition and the Servicer/Manager has
performed all maintenance on such Collateral in accordance with industry
standards;


(iii) when  such  Vehicle  is  pooled  with  all  other  Vehicles,  the  average
 Truck
Age of all Vehicles is not greater than 12 years;


(iv) the Truck Age of such Vehicle is not greater than 14 years old;


(v) such Vehicle is, when not rented by a consumer in the ordinary course of
Borrower’s business, located at U-Move rental locations in the United States;


(vi) the  Lender  has  a  legal,  valid  and  enforceable  security  interest
 in  such
Vehicle  and the  interest  of  the  Lender  in  the
 Collateral is perfected under the applicable state
motor  vehicle  law,  prior  to  and  enforceable  against  all  creditors  of
 and  purchasers  from  the
Borrowers  and  all  other  Persons  whatsoever  (other  than  the  Lender  and
 its  successors  and
 assigns); provided that for a period of 120 days after the date on which such Vehicle is pledged
to the Lender under the Security Agreement, a Vehicle shall be deemed to satisfy this clause (vi),
notwithstanding that the Lien of the Lender is not noted on the related
Certificate of Title; and


(vii) within 120 days of the date on which a Vehicle is pledged to the Lender
pursuant  to  the  Security  Agreement  (A)  the  Certificate  of  Title  for
 such  Vehicle  shall  be
amended or  reissued to  note the Lien of “MERRILL LYNCH COMMERCIAL  FINANCE
 CORP.” in the manner prescribed in the applicable jurisdiction, (B) if necessary to perfect in any
jurisdiction, the lien of the Lender shall be identified on a notice of lien or other filing made in
the appropriate state motor vehicle filing office, and (C) all applicable fees in connection with
the activities described in the foregoing clauses (A) and (B) shall be paid in full; provided, that
notwithstanding  clause  (A),  with  respect  to  those  jurisdictions  that
 have  a  twenty-five  (25)
 character limitation when noting the names of lien holders, such Certificates of Title shall note a
Lien in favor of “MERRILL LYNCH COM FIN CRP” or such other formulation acceptable to
the Lender.
 








Capitalized  terms  used  herein  that  are  not  otherwise  defined  shall
 have  the meanings ascribed
thereto in the Agreement to which this Annex I is attached.














 


 



 




Annex I-1